Exhibit 10.1

EXECUTION COPY

 

--------------------------------------------------------------------------------

LEASE AGREEMENT

Dated as of February 13, 2007

by and between

XM SATELLITE RADIO INC.

as Lessee,

and

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION

not in its individual capacity but solely

as Owner Trustee, as Lessor

 

--------------------------------------------------------------------------------

Transponders aboard

XM-4

Communications Satellite

 

--------------------------------------------------------------------------------

NOTE: THE RIGHT, TITLE AND INTEREST OF LESSOR IN AND TO, AMONG OTHER THINGS,
THIS LEASE AGREEMENT HAS BEEN ASSIGNED TO AND IS SUBJECT TO A SECURITY INTEREST
IN FAVOR OF THE BANK OF NEW YORK, AS INDENTURE TRUSTEE (THE “INDENTURE
TRUSTEE”), UNDER AND TO THE EXTENT SET FORTH IN THE INDENTURE, DATED AS OF
FEBRUARY 13, 2007, BY AND BETWEEN LESSOR AND THE INDENTURE TRUSTEE. TO THE
EXTENT, IF ANY, THAT THIS LEASE AGREEMENT CONSTITUTES TANGIBLE CHATTEL PAPER (AS
SUCH TERM IS DEFINED IN THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN ANY
APPLICABLE JURISDICTION), YOU ARE HEREBY NOTIFIED THAT ANY AND ALL RIGHTS OF
LESSOR HEREUNDER HAVE BEEN TRANSFERRED TO THE INDENTURE TRUSTEE, AND ANY
PURCHASE OF THIS LEASE AGREEMENT WOULD VIOLATE THE RIGHTS OF THE INDENTURE
TRUSTEE.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1.    Definitions    1 SECTION 2.    Acceptance of
Buyer’s Transponders by Lessor; Lease of Buyer’s Transponders    2 SECTION 3.   
Term and Rent    2 SECTION 4.    Recomputation of Rent, Stipulated Loss Value
and EBO Amount    6 SECTION 5.    Representations, Warranties and Agreements as
to Buyer’s Transponders    6 SECTION 6.    Liens; Quiet Enjoyment; Assignment
and Sublease    9 SECTION 7.    Operation; Maintenance; Compliance with Law;
Location of Satellite; Substitution of Transponders    12 SECTION 8.   
Termination    18 SECTION 9.    Insurance    21 SECTION 10.    Redelivery    25
SECTION 11.    Cooperation    28 SECTION 12.    Loss, Destruction, Condemnation
or Damage    28 SECTION 13.    Merger, Consolidation; Compliance with Certain
Covenants    33 SECTION 14.    Reports    35 SECTION 15.    Events of Default   
36 SECTION 16.    Remedies    39 SECTION 17.    Right to Perform for Lessee   
42 SECTION 18.    Notice of Purchase; Renewal    42 SECTION 19.    Purchase
Options    43 SECTION 20.    Further Assurances; Default Notice; Subsequent
Appraisal    45 SECTION 21.    Indenture Estate as Security for Lessor’s
Obligations to Indenture Trustee    46 SECTION 22.    Counterparts; Uniform
Commercial Code    46 SECTION 23.    Notices    47 SECTION 24.    Miscellaneous
   47

 

i



--------------------------------------------------------------------------------

SCHEDULE A   —    Base Rent SCHEDULE B   —    Allocated Rent SCHEDULE C   —   
Stipulated Loss Values SCHEDULE D   —    Early Buy-Out Amount SCHEDULE E   —   
Miscellaneous Information SCHEDULE F   —    Lease Loan Balance SCHEDULE G   —   
Partial Loss Top-Up Payment EXHIBIT A   —    Redelivery of Transponders

 

ii



--------------------------------------------------------------------------------

THIS LEASE AGREEMENT (this “Lease”), dated as of February 13, 2007, by and
between WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a national banking
association, not in its individual capacity, but solely as Owner Trustee under
the Trust Agreement (“Lessor”), and XM SATELLITE RADIO INC., a Delaware
corporation (“XM” or “Lessee”).

WHEREAS, Lessee and Lessor have entered into that certain Participation
Agreement, dated as of February 13, 2007 (as amended or modified from time to
time, the “Participation Agreement”), with the other parties named therein,
including the Owner Participant identified in Item 1 to Schedule E hereto, with
respect to the transactions of which this Lease is a part;

WHEREAS, Lessee desires to enter into a lease of Buyer’s Transponders aboard
that certain communications satellite known as XM-4 (which transponders were
purchased by Lessor pursuant to a Transponder Purchase Agreement dated as of the
Closing Date (the “Purchase Agreement”) between Seller and Lessor), and Lessor
desires to lease Buyer’s Transponders to Lessee at the rentals and upon the
terms hereinafter provided and as provided hereafter in any supplement to this
Lease;

WHEREAS, Lessee is a wholly-owned subsidiary of XM Satellite Radio Holdings
Inc., a Delaware corporation (“Holdings”);

WHEREAS, each of Holdings and certain of XM’s subsidiaries named in the
Guarantee Agreement (each a “Guarantor” and collectively, the “Guarantors”) has
executed the Guarantee Agreement, dated as of the Closing Date, pursuant to
which each Guarantor unconditionally guarantees certain financial obligations of
Seller or Lessee under the Operative Documents and the XM Agreements;

WHEREAS, Independent Appraiser has prepared the Appraisal of Buyer’s
Transponders to the satisfaction and agreement of the Owner Participant and its
special tax counsel and Lessee; and

WHEREAS, Lessor has assigned for security purposes certain of its rights in this
Lease to Indenture Trustee, pursuant to the Indenture, dated as of the Closing
Date, between Lessor and Indenture Trustee.

NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements contained herein and other good and valuable consideration, receipt
of which is hereby acknowledged, Lessor and Lessee hereby agree as follows:

SECTION 1. Definitions. Capitalized terms used but not defined herein shall for
all purposes hereof have the respective meanings assigned thereto in Appendix A
to the Participation Agreement, which also contains rules as to usage that shall
be applicable herein.

 



--------------------------------------------------------------------------------

SECTION 2. Acceptance of Buyer’s Transponders by Lessee; Lease of Buyer’s
Transponders.

(a) Upon execution of this Lease by Lessee and Lessor, Lessor shall be deemed to
have delivered, and Lessee shall be deemed to have accepted, Buyer’s
Transponders for lease hereunder, and this Lease shall commence as provided in
Section 2(b).

(b) Effective immediately upon the acceptance of Buyer’s Transponders by Lessee
pursuant to Section 2(a), (i) Buyer’s Transponders shall be deemed for all
purposes to be leased by Lessor to Lessee hereunder and accepted by Lessee
hereunder for all purposes, and (ii) the Lease Term for Buyer’s Transponders
shall commence. Lessor hereby agrees to lease to Lessee hereunder, and Lessee
hereby agrees to lease from Lessor hereunder, Buyer’s Transponders during the
Lease Term.

SECTION 3. Term and Rent.

(a) Term. The lease term for Buyer’s Transponders shall be equal to the Interim
Term, the Basic Term and the Renewal Term, if any (the “Lease Term”). The
Interim Term shall commence on the date hereof and run to and including the date
set forth on Item 2 to Schedule E (the “Interim Term”), unless earlier
terminated pursuant to the terms hereof. The Basic Term shall commence on the
day immediately following the end of the Interim Term (the “Basic Term
Commencement Date”) and run for the period set forth in Item 3 to Schedule E
hereto, and shall expire on the date set forth in Item 4 to Schedule E hereto
(the “Basic Term”), unless earlier terminated pursuant to the terms hereof. The
Renewal Term, if any, shall be determined in accordance with Section 18.

(b) No Interim Rent; Base Rent; Allocated Rent.

(i) No Rent shall be payable by Lessee with respect to the Interim Term.

(ii) Base Rent. Lessee shall pay rent during the Basic Term on each Rent Payment
Date during the Basic Term, in the respective amounts determined by multiplying
Lessor’s Cost by the percentage specified for such Rent Payment Date on Schedule
A hereto under the caption “Base Rent Amount.”

(iii) Allocation Schedule. For purposes of Section 467 of the Code, Base Rent
during the Basic Term for the use of Buyer’s Transponders by Lessee during each
period in Schedule B (“Allocated Rent”) shall be allocated to each Lease Period
in the amount determined by multiplying Lessor’s Cost by the percentage set
forth for such Lease Period on Schedule B hereto under the caption “Allocated
Rent”. Allocated Rent shall be allocated to each calendar year in the Basic Term
based on the assumption that each calendar year in the Basic Term has 360 days,
consisting of twelve 30-day months. Allocated Rent for any Lease Period shall
accrue ratably to each day within such Lease Period. Notwithstanding that Base
Rent is payable in accordance with Section 3(b)(ii) hereof and without limiting
Lessee’s payment obligations under Section 3(b)(ii) hereof, the Allocated Rent
calculated pursuant to this Section 3(b)(iii), or as adjusted pursuant to
Section 3(b)(v) hereof, shall represent

 

2



--------------------------------------------------------------------------------

and be the amount of Base Rent for which Lessee becomes liable on account of the
use of Buyer’s Transponders for each period included in whole or in part of the
Basic Term.

(iv) Deduction/Inclusion of Rent Under Section 467 of the Code. It is the
intention of Lessor and Lessee that: (i) for purposes of Section 467 of the Code
the Allocated Rent derived by multiplying Lessor’s Cost by the percentage set
forth for each period on Schedule B hereto under the caption “Allocated Rent”
constitutes a specific allocation of “fixed rent” within the meaning of
Section 1.467-1(c)(2)(ii) of the Regulations with the effect that each of Lessor
and Lessee shall accrue rental income and rental expense, respectively, in the
amount equal to Lessor’s Cost multiplied by the percentage as set forth for each
Lease Period under the column with the heading “Allocated Rent” on Schedule B
hereto. Lessor and Lessee agree that a prepaid or deferred rent balance may
exist at certain times during the Basic Term. It is the intention of Lessor and
Lessee that any such prepaid or deferred rent balance shall (A) in the case of a
prepaid rent balance, give rise to a loan from Lessee to Lessor in the amount of
any positive loan balance (the “Lessor Loan Balance”) computed by multiplying
the percentage set forth in Schedule F hereto under the caption “Loan Balance”
by Lessor’s Cost, and in the case of a deferred rent balance, shall give rise to
a loan from Lessor to Lessee in the amount of any negative loan balance (the
“Lessee Loan Balance” and, each of the Lessee Loan Balance and Lessor Loan
Balance, a “Lease Loan Balance”) computed by multiplying the percentage set
forth in Schedule F hereto under the caption “Loan Balance” by Lessor’s Cost and
(B) such loan shall provide for “adequate stated interest” within the meaning of
Section 1.467-2(b)(ii) of the Regulations. If there shall be an outstanding
Lessor Loan Balance, Lessor shall deduct interest expense and Lessee shall
include interest income, in each case, in an amount equal to the product of
Lessor’s Cost multiplied by the percentage set forth under the caption “Interest
Amount” for the applicable period identified on Schedule F hereto. If there
shall be an outstanding Lessee Loan Balance, Lessee shall deduct interest
expense and Lessor shall include interest income, in each case, in an amount
equal to the product of Lessor’s Cost multiplied by the percentage set forth
under the caption “Interest Amount” for the applicable period identified on
Schedule F hereto.

(v) Deemed Adjustments. In the event that the amount of fixed rent payable under
the Lease is deemed to be less than or more than the aggregate amount of Base
Rent identified on Schedule A hereto (and such increase is deemed to be fixed
rent within the meaning of Section 1.467-1(h)(3) of the Regulations or such
decrease is deemed to be a decrease of fixed rent within the meaning of
Section 1.467-1(h)(3) of the Regulations), the amount of Allocated Rent for each
Lease Period shall be increased or decreased, as the case may be, by an amount
equal to the deemed increase or decrease in Base Rent payments multiplied by a
fraction, the numerator of which is equal to the amount of Allocated Rent for
such Lease Periods and the denominator of which is the aggregate amount of
Allocated Rent for all Lease Periods. The adjusted Allocated Rent shall
constitute Allocated Rent for all purposes of this Lease.

(vi) Base Rent with respect to Buyer’s Transponders during the Renewal Term, if
any, shall be payable as provided in Section 18.

 

3



--------------------------------------------------------------------------------

(c) Supplemental Rent. Lessee shall pay to Lessor, for its own account, or to
any Person entitled thereto, as provided herein or in any other Operative
Document, any and all Supplemental Rent promptly as the same shall become due
and payable. On the Business Day immediately following the Final Maturity Date
(as set forth in Annex I to the Indenture), Lessee shall pay to Lessor, as
Supplemental Rent, an amount which would be sufficient to pay interest accruing
on the outstanding Notes from (and including) such Final Maturity Date to (but
excluding) the next subsequent Business Day.

(d) Method of Payment. Subject to Section 21, all Lease Payments including all
Rent (but excluding Excepted Payments) payable to Lessor shall be paid to
Indenture Trustee (to its account as set forth in Item 5 to Schedule E, or such
other account as Indenture Trustee may hereafter designate in a writing to
Lessee given no less than ten (10) Business Days prior to the scheduled date on
which the applicable payment is due) for so long as the Lien of the Indenture
shall remain in effect and thereafter to Lessor, it being understood that
payment by Lessee of Rent to Indenture Trustee pursuant to this Section 3(d)
shall satisfy Lessee’s obligation to pay Rent under this Lease, notwithstanding
any failure by Indenture Trustee to distribute such amounts in accordance with
the Indenture or other agreements. All Supplemental Rent including any Excepted
Payment payable to any Person pursuant to any Operative Document or any XM
Agreement shall be paid to such Person as provided in such Operative Document or
XM Agreement. Each payment of Rent shall be made by Lessee in immediately
available funds on the scheduled date on which such payment shall be due, unless
such scheduled date shall not be a Business Day, in which case such payment
shall be due and payable on the immediately succeeding Business Day with the
same force and effect as if made on such scheduled date, and (provided such
payment is made on such next succeeding Business Day) no interest shall accrue
on the amount of such payment from and after such scheduled date. Each payment
shall be made no later than 12:00 p.m. (New York time) on the date such payment
is due. Any payment made after such time shall be deemed to have been paid on
the next Business Day.

(e) Late Payment. If any Rent shall not be paid when due, Lessee shall pay to
Lessor or to Indenture Trustee, as the case may be (or, in the case of
Supplemental Rent, to any Person entitled thereto as provided herein or in any
other Operative Document or any XM Agreement), as Supplemental Rent, interest
(to the extent permitted by law) on such overdue amount from and including the
due date thereof to but excluding the date of payment thereof at the Overdue
Rate.

(f) Minimum Payment. Notwithstanding any other provision of this Lease or any
other Operative Document or XM Agreement, (1) the amount of Base Rent payable on
any day on which Base Rent is due, as the same may be adjusted pursuant to
Section 11.05, subject to Section 11.06, of the Participation Agreement, shall
be at least equal to the amount of scheduled principal and accrued interest due
and payable on the Notes outstanding on such day and (2) the amount of
Stipulated Loss Value and the EBO amount (in each case, together with any
Premium Amount payable by Lessee), as each such amount may be adjusted pursuant
to Section 11.05, subject to Section 11.06 of the Participation Agreement, as
applicable, together with the Base Rent payable under this Lease on any such
date (including, in each case, any portion thereof constituting an Excepted
Payment) and any Supplemental Rent accrued or due as of such date, shall be at
least equal to the amount of principal, Premium Amount (if any), and

 

4



--------------------------------------------------------------------------------

accrued interest which would be due and payable on the Notes outstanding on such
date, assuming such date or the EBO Date, as the case may be, was the date such
payment was due on the Notes in connection with any payment by Lessee of such
Stipulated Loss Value or EBO Amount. Notwithstanding the foregoing, it is agreed
that no installment of Base Rent or payment of Stipulated Loss Value or EBO
Amount shall be increased or adjusted by reason of (i) any attachment or
diversion of Rent on account of (A) Lessor Liens or (B) any Indenture Trustee
Lien on or against the Lessor’s Estate, any part thereof or the Operative
Documents arising as a result of claims against the Indenture Trustee not
related to the transactions contemplated by the Operative Documents, (ii) any
modification of the payment terms of the Notes made without the prior written
consent of Lessee or (iii) the acceleration of any Note or Notes due to the
occurrence of an Indenture Event of Default which does not constitute an Event
of Default hereunder.

(g) Net Lease; No Setoff, etc. This Lease is a net lease and, notwithstanding
any other provision of this Lease to the contrary, the obligation of Lessee to
pay Rent hereunder or under any other Operative Document or XM Agreement shall
be absolute and unconditional and shall not be affected by any circumstance of
any character, including, without limitation: (1) any counterclaim, setoff,
recoupment, interruption, deduction, defense (other than actual payment),
abatement, suspension, deferment, diminution or reduction; (2) any defect in the
condition, design, quality, operation or fitness for use or purpose of Buyer’s
Transponders, or any part thereof or interest therein; (3) any damage to,
deterioration, removal, abandonment, salvage, loss (including any Partial Loss),
scrapping or destruction of, or any requisition or taking of, Buyer’s
Transponders, or any part thereof or interest therein; (4) any restriction,
prevention, interruption or curtailment of or interference with any use,
operation or possession of Buyer’s Transponders, or any part thereof or interest
therein; (5) any defect in, or any Lien on, title to Buyer’s Transponders, or
any part thereof or interest therein or any other restriction thereon; (6) any
change, waiver, extension, indulgence or other action or omission in respect of
any obligation or liability of Seller, any Guarantor, Lessee or Lessor; (7) any
bankruptcy, insolvency, reorganization, discharge or forgiveness of
indebtedness, composition, adjustment, dissolution, liquidation or other like
proceeding relating to Seller, any Guarantor, Lessee, Indenture Trustee, Lessor,
Owner Participant, any Noteholder or any other Person, or any action taken with
respect to this Lease by any trustee or receiver of any Person mentioned above,
or by any court; (8) any claim that Lessee or any Guarantor has or might have
against any Person, including, without limitation, Indenture Trustee, any
Noteholder, Lessor, the Trust Company or Owner Participant (but this
Section 3(g) shall not constitute a waiver of any such claims); (9) any failure
on the part of Lessor, Indenture Trustee, Owner Participant or any Noteholder to
perform or comply with any of the terms hereof or of any other Operative
Document or XM Agreement; (10) any invalidity or unenforceability or
impossibility of performance, or disaffirmance, of any provision of this Lease
or any of the other Operative Documents or XM Agreements, whether against or by
Seller, Lessee or any Guarantor or otherwise; (11) any Applicable Laws now or
hereafter in force; (12) any failure to obtain or to have obtained any required
governmental consent for a transfer of rights or title on the Closing Date to
Lessor or any other Person; (13) any amendment or other change (except as to the
subject matter of any such amendment or change), or any assignment of, any
rights under any Operative Document or XM Agreement, or any waiver or other
action or inaction under or in respect of any Operative Document or XM
Agreement, or any exercise or nonexercise of any right or remedy under or in
respect of any Operative Document or XM Agreement, including, without
limitation, any foreclosure or other

 

5



--------------------------------------------------------------------------------

remedy under the Indenture or this Lease or the sale, pursuant to any such
foreclosure or such exercise of other remedy, of Buyer’s Transponders or any
portion thereof or interest therein; or (14) any other occurrence whatsoever,
whether similar or dissimilar to the foregoing, whether or not Lessee shall have
notice or knowledge of any of the foregoing. Except as expressly provided
herein, Lessee, to the extent permitted by law, waives all rights now or
hereafter conferred by statute or otherwise to quit, terminate or surrender this
Lease, or to any diminution or reduction of Rent payable by Lessee. If this
Lease shall be terminated in whole or in part for any reason whatsoever, except
as expressly provided in this Lease, Lessee shall nonetheless pay to Lessor (or,
in the case of Supplemental Rent, to Lessor for its own account or to any Person
entitled to such Supplemental Rent as specified herein or in the appropriate
Operative Document or XM Agreement), an amount equal to each Rent payment at the
time and in the manner that such payment would have become due and payable under
the terms of this Lease if it had not been terminated in whole or in part. Each
payment of Rent shall be final, and Lessee agrees not to seek to recover all or
any part of any such payment from Lessor, Indenture Trustee or Owner Participant
for any reason under any circumstance whatsoever; provided, however, that
nothing contained in this Section 3(g) shall prevent Lessee from bringing an
action for damages suffered by Lessee as a result of the breach by any Person of
any obligation of such Person expressly stated in any Operative Document or XM
Agreement or for equitable relief to obtain compliance with any such obligation,
or for the return of mistakenly paid amounts of any Rent. Nothing contained in
this Section 3(g) shall be construed as: (1) a guaranty of (i) the value of
Buyer’s Transponders upon termination of the Basic Term or the Renewal Term or
(ii) the useful life of Buyer’s Transponders or (iii) payment of any of the
Notes; or (2) a prohibition or assertion of any claim against any manufacturer,
supplier, dealer, vendor, contractor, subcontractor or installer with respect to
Buyer’s Transponders; or (3) a waiver by Lessee of its right to assert and sue
upon any claims it may have against any other Person in one or more separate
actions.

(h) Place of Payment. All Rent (other than Rent consisting of Excepted Payments
or payable to Persons other than Lessor as provided in any of the Operative
Documents or any XM Agreement, which shall be payable to such other Persons in
accordance with written instructions furnished to Lessee by such Persons) shall,
subject to Section 3(d) hereof, be paid by Lessee to Lessor to its account
specified in Item 6 to Schedule E, or such other account as Lessor may hereafter
designate in a writing to Lessee given no less than ten (10) Business Days prior
to the scheduled date on which the applicable payment is due. All Rent shall be
paid by Lessee by wire transfer of immediately available funds in Dollars.

SECTION 4. Recomputation of Rent, Stipulated Loss Value and EBO Amount.
Adjustments to Rent and other Factors shall be made in accordance with
Section 11.05, subject to Section 11.06, of the Participation Agreement, as
applicable.

SECTION 5. Representations, Warranties and Agreements as to Buyer’s
Transponders.

(a) Disclaimer of Warranties. AS BETWEEN LESSEE AND LESSOR, THE DEEMED DELIVERY
AND ACCEPTANCE OF BUYER’S TRANSPONDERS BY LESSOR AND LESSEE, RESPECTIVELY,
PURSUANT TO SECTION 2 SHALL BE CONCLUSIVE PROOF OF BUYER’S TRANSPONDERS’
COMPLIANCE WITH ALL REQUIREMENTS OF THIS LEASE, AND LESSOR LEASES

 

6



--------------------------------------------------------------------------------

AND LESSEE TAKES BUYER’S TRANSPONDERS AND ANY PART THEREOF AS IS, WHERE IS, WITH
ALL FAULTS, AND LESSEE ACKNOWLEDGES THAT NONE OF LESSOR, THE TRUST COMPANY,
OWNER PARTICIPANT, ANY NOTEHOLDER AND INDENTURE TRUSTEE HAS MADE, NOR SHALL BE
DEEMED TO HAVE MADE, ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO
THE TITLE, VALUE, COMPLIANCE WITH SPECIFICATIONS, CONDITION, MERCHANTABILITY,
DESIGN, QUALITY, DURABILITY, OPERATION OR FITNESS FOR USE OR PURPOSE OF BUYER’S
TRANSPONDERS OR ANY PART THEREOF, AS TO THE ABSENCE OF ANY INFRINGEMENT OF ANY
PATENT, TRADEMARK OR COPYRIGHT, OR ANY OTHER REPRESENTATION OR WARRANTY
WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO BUYER’S TRANSPONDERS OR ANY PART
THEREOF OR OTHERWISE, IT BEING AGREED THAT ALL RISKS INCIDENT THERETO ARE TO BE
BORNE BY LESSEE IN THE EVENT OF ANY DEFECT OR DEFICIENCY IN BUYER’S TRANSPONDERS
OR ANY PART THEREOF, OF ANY NATURE WHETHER PATENT OR LATENT, AND THAT NONE OF
LESSOR, THE TRUST COMPANY, OWNER PARTICIPANT, ANY NOTEHOLDER AND INDENTURE
TRUSTEE SHALL HAVE ANY RESPONSIBILITY OR LIABILITY WITH RESPECT THERETO, except
that Lessor hereby represents, warrants and covenants that (i) on the date
hereof, Lessor shall have whatever title to Buyer’s Transponders, subject to
Permitted Liens (other than Lessor Liens), that was conveyed to Lessor by Seller
under the Purchase Agreement and the Bill of Sale on the Closing Date, and
(ii) during the Lease Term Lessor will not, through its own actions or
inactions, interfere with the quiet enjoyment of Buyer’s Transponders by Lessee,
and Lessor further agrees that it will not directly or indirectly create, incur,
assume or suffer to exist any Lessor Lien on or with respect to Buyer’s
Transponders. The provisions of this Section 5(a) have been negotiated, and
except as expressly provided in the Operative Documents, the foregoing
provisions are intended to be a complete exclusion and negation of any
warranties by Lessor, the Trust Company, Owner Participant, any Noteholder and
Indenture Trustee, express or implied, with respect to Buyer’s Transponders,
whether arising pursuant to the Uniform Commercial Code or any other law now or
hereafter in effect, or otherwise. Nothing contained herein shall in any way
diminish or otherwise affect any rights or remedies Lessee may have with respect
to Buyer’s Transponders against any other third Person or any rights or remedies
against Lessor, the Trust Company, Owner Participant, any Noteholder and
Indenture Trustee for breach of undertakings made to or for the benefit of
Lessee under the Operative Documents or XM Agreements or any right to pursue
claims, related or unrelated to the transactions contemplated under the
Operative Documents or XM Agreements, against such Persons. None of Lessor, the
Trust Company, Owner Participant, any Noteholder or Indenture Trustee shall at
any time be required to inspect Buyer’s Transponders, nor shall any inspection
by Owner Participant, Lessor, the Trust Company, any Noteholder or Indenture
Trustee be deemed to affect or modify the provisions of this Section 5(a).

(b) Exercise of Certain Rights under the Purchase Agreement.

(i) Holdings, in its capacity as Seller under the Purchase Agreement, is making
certain representations and warranties and undertaking certain payment
obligations to Lessor, in its capacity as Buyer under the Purchase Agreement,
with respect to Buyer’s Transponders. None of the provisions of the Purchase
Agreement is, as such, incorporated in this Lease and LESSOR ACKNOWLEDGES THAT
LESSEE, IN ITS

 

7



--------------------------------------------------------------------------------

CAPACITY AS LESSEE, HAS NOT MADE NOR SHALL BE DEEMED TO HAVE MADE ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO BUYER’S
TRANSPONDERS, OR ANY PART THEREOF, IN THIS LEASE OR ANY OF THE OTHER OPERATIVE
DOCUMENTS OR XM AGREEMENTS, INCLUDING, WITHOUT LIMITATION, AS TO THE TITLE,
VALUE, COMPLIANCE WITH SPECIFICATIONS, CONDITION, DESIGN, QUALITY, DURABILITY,
OPERATION, MERCHANTABILITY, OR FITNESS FOR USE OR PURPOSE OF BUYER’S
TRANSPONDERS OR ANY PART THEREOF, AS TO THE ABSENCE OF LATENT OR OTHER DEFECTS,
WHETHER OR NOT DISCOVERABLE, AS TO THE ABSENCE OF ANY AGREEMENT OF ANY PATENT,
TRADEMARK OR COPYRIGHT, OR ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO BUYER’S TRANSPONDERS OR ANY PART THEREOF,
EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THE OPERATIVE DOCUMENTS OR THE
SERVICE AGREEMENT. The foregoing is not in any way intended to, nor shall it be
deemed to, limit or otherwise affect the obligations or representations or
warranties of Lessee under Section 4.01 or Article VI of the Participation
Agreement, or of Seller under the Purchase Agreement or the Participation
Agreement.

(ii) Lessor hereby agrees that so long as no Event of Default shall have
occurred and be continuing, following the Closing, Lessor shall not exercise,
during the Lease Term, any of its rights under the Purchase Agreement, including
any of its rights to any indemnity or other payments with respect to Buyer’s
Transponders; provided that Lessee cannot waive the obligations of Seller or any
claim based thereon (whether expressly or otherwise), and Lessor may exercise
any rights and remedies it might have, under Sections 2.04, 4.01, 4.03, 4.04,
8.02, 8.03, 12.09, 12.11, 12.12, 12.14 and Articles 9 and 11 of the Purchase
Agreement; provided, in addition that, notwithstanding anything to the contrary
in the foregoing, Lessor shall, at all times, retain the right to defend its
title to Buyer’s Transponders and to enforce its rights under this Lease or the
Purchase Agreement to cause Lessee or Seller to defend such title in accordance
with the provisions hereof or thereof. Lessee may consent to the preemption or
interruption of Buyer’s Transponders by Seller under Article 6 of the Purchase
Agreement, and such preemption or interruption shall not constitute a Confirmed
Failure (if it would otherwise constitute a Confirmed Failure) only if: (a) such
preemption or interruption will not adversely affect the ability (1) of Lessee
to meet its obligations under this Lease or any of the Operative Documents or
any XM Agreement to which it is a party or (2) of Buyer’s Transponders to
continue to meet the Transponder Performance Specifications upon the cessation
of such preemption or interruption or otherwise cause an Adverse Effect to
Lessor’s (or to Owner Participant’s) interest in Buyer’s Transponders upon the
expiration or termination of the Lease; (b) such preemption or interruption
shall not commence or be continuing at any time during the final two (2) years
of the Basic Term or during the Renewal Term; (c) at the time of such preemption
or interruption, Buyer’s Transponders meet the applicable Transponder
Performance Specifications; and (d) Lessee (and Seller, if the two parties shall
be different entities) shall deliver to Lessor an Officer’s Certificate (or
Officer’s Certificates, if applicable) (1) prior to such preemption or
interruption (A) confirming the statement set forth in clause (a) above,
(B) that, based on information available to Lessee at such time, Lessee
reasonably believes that Buyer’s Transponders will be capable of meeting the
Transponder Performance Specifications therefor upon cessation of such
preemption or interruption and (C) that Lessee intends to cause such preemption
or interruption to cease prior to the final two (2) years of the

 

8



--------------------------------------------------------------------------------

Basic Term and (2) upon the cessation of such preemption or interruption,
confirming that Buyer’s Transponders meet the Transponder Performance
Specifications. At such time as any of the foregoing conditions is not met, then
the Confirmed Failure of Buyer’s Transponders shall, if the other conditions for
a Confirmed Failure are met, be deemed then to have occurred. Lessor hereby
authorizes Lessee, for so long as this Lease shall be in effect with respect to
Buyer’s Transponders and so long as no Event of Default shall have occurred and
be continuing (and subject to the proviso to the first sentence of this
paragraph (ii)), to exercise in the name of and on behalf of Lessor, the right
and power to deal with the Seller under the Purchase Agreement and any other
entity related to the manufacture or supply of Buyer’s Transponders or any other
use of Buyer’s Transponders including, without limitation, the right to demand,
receive, accept and retain all services, tests, inspection rights, reports and
other data and services with respect to Buyer’s Transponders as provided in the
Purchase Agreement, and the right to enforce (by legal action or otherwise) or
to elect not to enforce (except where such non-enforcement would be reasonably
likely to have a material adverse effect on Lessor’s interest in Buyer’s
Transponders upon expiration or termination of the Lease) against Seller, other
manufacturer or supplier or other user all rights, powers and privileges of
Lessor, and to receive all benefits (subject to Sections 12(b), 12(c) and 12(d))
of Lessor with respect to Seller or such other entity, under any express or
implied warranty or indemnity or other provisions of the Purchase Agreement or
substitute agreements in effect, pursuant to Section 7(b) or otherwise,
including, without limitation, the right to enforce (or not enforce (except
where such non-enforcement would be reasonably likely to have a material adverse
effect on Lessor’s interest in Buyer’s Transponders upon the expiration or
termination of the Lease)) and the right to obtain and retain the benefits of,
all rights and claims of Buyer under the Purchase Agreement; provided that,
notwithstanding any term or provision of this Section 5(b)(ii) to the contrary,
Lessor and Owner Participant shall retain the right to any Excepted Payment
owing to either of them, respectively.

(iii) If, notwithstanding the foregoing, Lessor receives any payment of any kind
whatsoever under the Purchase Agreement during the Lease Term to which Lessee is
entitled pursuant to Section 5(b)(ii), Lessor shall upon receipt remit to Lessee
the full amount of the payment received by it under the Purchase Agreement;
provided that no Payment Default, Bankruptcy Default or Event of Default shall
have occurred and be continuing; provided, further, however, that Lessor shall
promptly remit such amounts to Lessee at such time as no Payment Default,
Bankruptcy Default or Event of Default is continuing.

SECTION 6. Liens; Quiet Enjoyment; Assignment and Sublease.

(a) Liens. Lessee shall not directly or indirectly create, incur, assume or
suffer to exist any Lien on or with respect to Lessee’s right, title or interest
in Buyer’s Transponders, the Lessor’s Estate or the Indenture Estate, or title
thereto or any interest therein, except Permitted Liens. Lessee’s obligations
under this Section 6(a) with respect to any Lien, other than Permitted Liens, on
Buyer’s Transponders arising prior to the termination of this Lease shall
survive such termination.

(b) Quiet Enjoyment. So long as this Lease shall not have been terminated,
Lessee shall have the exclusive rights to possession and control of Buyer’s
Transponders and Lessor shall not take or cause to be taken any action contrary
to Lessee’s rights under the Lease, including any action that interferes with
the uninterrupted possession,

 

9



--------------------------------------------------------------------------------

control and quiet enjoyment of the use or non-use of Buyer’s Transponders by
Lessee, and Lessee shall have the right to use or not use Buyer’s Transponders
in its sole discretion.

(c) Bandwidth Use Agreements; Lease Assignments. Lessee may use Buyer’s
Transponders to broadcast its satellite radio service as authorized and licensed
by the FCC or render any other communications service that it is authorized or
licensed to provide by the FCC, and Lessee or any Affiliate thereof may provide
capacity or bandwidth on Buyer’s Transponders and/or make available, allocate or
provide for use to third parties bandwidth on the XM system in the ordinary
course of their respective satellite radio businesses as provided below,
including for such third party uses as data transmissions for automotive
telematics and data applications and programming; provided that no such use or
rendering of any such communications service or the providing of capacity or
bandwidth on Buyer’s Transponders, and neither the entering into nor performing
of any agreement related thereto, (i) shall operate to reduce, excuse or in any
way affect the obligations of Lessee hereunder and under the other Operative
Documents or the XM Agreements to which it is a party and as to which Lessee
will remain primarily liable or (ii) shall be in violation of any Applicable
Law, except where such violation could not reasonably be expected to have an
Adverse Effect.

So long as the majority of the capacity and bandwidth of Buyer’s Transponders
continues to be used in the satellite radio business of Lessee or any Affiliate
thereof, Lessee may, without the consent of or prior notice to Lessor, grant
rights to use, license or assign portions of the capacity or bandwidth of
Buyer’s Transponders during the Lease Term to, or enter into short term or long
term service contracts with, any Person (including, without limitation, to a
“tax-exempt” entity as defined in Section 168(h) of the Code), or permit Seller
or any other such Person (including, without limitation, to a “tax-exempt”
entity as defined in Section 168(h) of the Code) to use capacity or bandwidth on
Buyer’s Transponders during the Lease Term (collectively, “Bandwidth Use
Agreements”), in each case in the ordinary course of the Lessee’s satellite
radio business (as reasonably determined by the Lessee) and on and subject to
the following terms and conditions:

(i) the rights of any licensee, assignee or user thereunder (collectively,
“Assignee or User”) shall be limited by the terms and conditions of this Lease,
including, without limitation, Lessor’s right to repossess Buyer’s Transponders
upon the occurrence of an Event of Default or other termination of this Lease,
and shall not extend beyond the rights of Lessee hereunder; provided that the
term of such Bandwidth Use Agreement may extend beyond the expiration of the
Lease Term to the extent permitted in Section 6(d);

(ii) such Bandwidth Use Agreements shall not be in violation of Applicable Law
(including, without limitation, approval of the FCC or any other applicable
Governmental Body having been obtained for any change of control to the extent
required by Applicable Law), except where it could not reasonably be expected to
have an Adverse Effect, and shall not cause Lessee to be in violation of the
terms of this Lease or the terms of any insurance required to be maintained
pursuant to Section 9;

(iii) upon written request by Lessor, Lessee shall promptly advise Lessor of the
aggregate amount of capacity or bandwidth on Buyer’s Transponders subject to any
Bandwidth Use Agreement; and

 

10



--------------------------------------------------------------------------------

(iv) if Lessee enters into or modifies in any relevant manner any Bandwidth Use
Agreement entered into with a “tax-exempt entity” (within the meaning of section
168(h) of the Code) on or prior to the fourth Thursday in November, 2011, Lessee
shall, promptly after such entry or modification, provide Lessor copies of the
terms, other than pricing, of such agreement relevant to a determination of
whether such agreement may cause all or a portion of Buyer’s Transponders to
constitute “tax-exempt use property” (within the meaning of section 168(h) of
the Code). At the request of Lessee, and at Lessee’s expense, Lessor shall,
together with Independent Tax Counsel, review a Form of Bandwidth Use Agreement,
and advise Lessee whether such proposed agreement (if executed in accordance
with the terms thereof) is likely to, in the view of Lessor and Independent Tax
Counsel, for purposes of clause (iv) above and the Tax Indemnification Agreement
give rise to a potential claim for indemnification under the Tax Indemnification
Agreement with respect to such Bandwidth Use Agreement.

In addition, to the extent that any Bandwidth Use Agreement effects an
assignment of any of Lessee’s technical obligations hereunder, such assignment
shall be in accordance with FCC Rules and any assignee with respect thereto
shall be technically qualified (either directly or through an independent
contractor) to perform such obligations, as reasonably determined by Lessee.

For the avoidance of doubt, no such Bandwidth Use Agreement shall constitute an
assignment or sublease of Lessee’s leasehold interest hereunder, and Lessee
shall remain primarily liable to Lessor for the performance of Lessee’s
obligations under this Lease to the same extent as if such Bandwidth Use
Agreements had not occurred. Lessee shall not, without the prior written consent
of Lessor, assign or sublease its leasehold interest under this Lease, in whole
or in part (for the avoidance of doubt, an “assignment” or “sublease” shall mean
a transaction in which Lessee conveys or purports to convey a property interest
in Buyer’s Transponders or its leasehold interest under this Lease, as
distinguished from the grant of contractual rights to use capacity or bandwidth
or otherwise receive satellite transponder services governed by the preceding
paragraphs regarding Bandwidth Use Agreements). Lessee acknowledges that Lessor
may condition its consent to any such assignment or sublease on (i) receipt of
an opinion of Independent Tax Counsel that Owner Participant should not suffer a
Tax Loss or Income Inclusion as a result of such assignment or sublease, or
(ii) such assignment or sublease (A) containing an agreement by the assignee or
sublessee that its rights under such assignment or sublease being expressly
subject and subordinate to this Lease and (B) prohibiting the assignee or
sublessee from entering into any further assignment or sublease agreements
without obtaining the written consent of Lessee and Lessor and such further
assignment or sublease being expressly subject and subordinate to this Lease to
the same extent as such assignment or sublease.

(d) Return of Transponders. Notwithstanding Section 6(c)(i), any Bandwidth Use
Agreement may by its terms extend, or be extended by the Assignee or User,
beyond the Lease Term, provided that Buyer’s Transponders shall, at the time of
Redelivery to Lessor pursuant to Section 10, be free and clear of any continuing
rights of or obligations to any Assignee or User or other Person, unless Lessor
shall otherwise expressly agree in writing at the request of Lessee.

 

11



--------------------------------------------------------------------------------

SECTION 7. Operation; Maintenance; Compliance with Law; Location of Satellite;
Substitution of Transponders.

During the Lease Term, with respect to the Satellite and Buyer’s Transponders:

(a) Operation. Lessee and Lessor acknowledge that although Lessor owns Buyer’s
Transponders, Lessor does not own the other portions of, or have any operational
control over, the Satellite. Lessee acknowledges and agrees that in entering
into this Lease, it is assuming responsibility for providing (through an
agreement with the owner of such other portions of the Satellite or otherwise)
for the operations and maintenance of the Satellite. As part of its obligation
to operate and maintain the Satellite, Lessee shall provide or cause to be
provided to Lessor written operational reports concerning the Satellite and
Buyer’s Transponders on a semi-annual basis, which reports shall (subject to
Section 14(c)) contain the types of information identified in Section 7.1 of the
Service Agreement; provided, that, notwithstanding anything else in this Lease
to the contrary, all transfers of information between Lessor and Lessee shall be
in compliance with all Applicable Laws, including without limitation applicable
Export Control Laws, and Lessee shall not be required to transfer any
information to Lessor unless and until compliance with applicable Export Control
Laws has been confirmed, and provided further, that, if Lessee is withholding
information from Lessor because of the need to comply with Export Control Laws
before transferring such information, Lessee shall notify Lessor of such
withholding. Subject to Section 5(b)(ii), Lessee shall observe and perform each
and every obligation (and shall exercise all rights where failure to do so would
have a material adverse effect on Lessor’s interest in, or the value (including
the expected residual value), utility or useful life of, the Satellite or
Buyer’s Transponders upon the expiration or termination of the Lease) of Buyer
under the Purchase Agreement, and shall keep the same in full force and effect.
Lessee shall not use Buyer’s Transponders during the Lease Term or authorize any
third party to use Buyer’s Transponders in breach of the Purchase Agreement or
any Applicable Laws applicable to Lessee, Lessor (in its capacity as owner of
Buyer’s Transponders, without regard to Applicable Laws applicable to Lessor
solely because of its being engaged in a regulated activity of any type other
than the owning and leasing of Buyer’s Transponders), Owner Participant (in its
capacity as beneficial owner of Buyer’s Transponders, without regard to
Applicable Laws applicable to Owner Participant solely because of its being
engaged in activities of any type other than the owning and leasing of Buyer’s
Transponders), such third party or Buyer’s Transponders (in each case, other
than Applicable Laws as to which noncompliance would not reasonably be expected
to have an Adverse Effect), or in violation of any authorization or Applicable
Law relating to Buyer’s Transponders or the Satellite or Lessee issued or
adopted by any Governmental Body having jurisdiction over Buyer’s Transponders,
the Satellite or Lessee or of applicable insurance provisions (if insurance is
then required to be maintained pursuant to Section 9), other than (i) any
provision of such Applicable Law, authorization or insurance as to which
noncompliance would not reasonably be expected to have an Adverse Effect or
(ii) unless the validity of such Applicable Law or authorization is being
contested in good faith and by appropriate proceedings (but only so long as such
proceedings do not involve any risk of civil or criminal liability to Lessor,
Owner Participant or the Indenture Trustee, and do not involve any material
danger of the sale, forfeiture, material loss or diminution in value of Buyer’s
Transponders or the rights of Lessor or Owner Participant or the Indenture
Trustee under any XM Agreement or any Operative Document and adequate reserves
with respect thereto shall have been established in accordance with GAAP). As
used herein, “Adverse Effect” shall mean

 

12



--------------------------------------------------------------------------------

that which would materially adversely affect the financial condition, business,
operations or properties of Holdings on a consolidated basis or involve any
material danger (x) of the loss of any FCC authorization to operate the
Satellite or maintain it in the orbital location permitted by Section 7(d),
(y) of any adverse effect on the validity or enforceability of any Operative
Documents or the XM Agreements, or any material adverse effect on the ability of
Lessee to perform its obligations under the Operative Documents and under the XM
Agreements or of the sale, forfeiture, loss or diminution in value (including
the expected residual value), utility or useful life of Buyer’s Transponders (in
each case with regard to matters other than fuel), or (z) of the imposition of
criminal or civil liability on the Lessor, the Owner Participant or the
Indenture Trustee.

(b) Maintenance. Lessee hereby agrees to use its best efforts to cause Holdings,
as Seller, to fulfill all of its obligations under the Purchase Agreement.
Lessee, at its expense, shall operate, maintain, manage and monitor, or cause to
be operated, maintained, managed and monitored, the Satellite and Buyer’s
Transponders in good working order and repair, ordinary wear and tear excepted,
(i) consistent with operations procedures in effect from time to time for other
satellites, in active use, owned, leased or operated by Lessee; (ii) in
accordance with the manufacturer’s recommended use, as Lessee and the
manufacturer may agree to amend from time to time; (iii) in compliance with all
Applicable Laws (other than Applicable Laws as to which noncompliance would not
reasonably be expected to have an Adverse Effect); and (iv) in accordance with
all applicable requirements of any insurance policy then in effect that is
required by Section 9 hereof. The foregoing notwithstanding, if Lessee is unable
temporarily to perform its maintenance obligations hereunder due to any Force
Majeure Event, then, provided such temporary failure to perform does not cause a
permanent, material diminution in the value (including the expected residual
value), utility or useful life of Buyer’s Transponders and is capable of cure
before any such permanent, material diminution in value would result, such
failure shall not constitute a breach of Lessee’s obligations under this Lease.
Without limiting the generality of the foregoing, at any time during the Lease
Term, Lessee may arrange for and enter into agreements for the provision of
services required to comply with this Section 7 (the “Substitute Service
Agreement”) with a sound and reputable service provider, which may or may not be
the Outsource Service Provider or an Affiliate of Outsource Service Provider or
Lessee (the “Substitute Service Provider”), and which provider, if other than
Outsource Service Provider, shall be reasonably acceptable to Lessor; provided,
however, that Lessee shall remain primarily liable to Lessor for the performance
of all of the terms of this Lease to the same extent as if such Substitute
Service Agreement had not been entered into.

(c) Compliance with Law. Lessee shall maintain (or cause to be maintained) all
permits, licenses and approvals required by the FCC or under any Applicable Law
to operate the Satellite and Buyer’s Transponders and shall satisfy the
applicable requirements of the FCC, any other Governmental Body and any statute,
regulation, rule or order applicable to operators, users or lessees of Buyer’s
Transponders; provided, however, that Lessee shall not be deemed to have
breached the foregoing covenant unless such non-maintenance or non-satisfaction
would reasonably be expected to have an Adverse Effect. To the extent permitted
by law, Lessee or any Affiliate thereof shall prepare and file in timely
fashion, or, where Lessor, Owner Participant or Indenture Trustee shall be
required so to file, prepare and deliver to such Person within a reasonable time
prior to the date for filing, any reports with respect to Buyer’s Transponders
which are required to be filed with any Governmental Body

 

13



--------------------------------------------------------------------------------

during the Lease Term. Lessor shall notify Lessee promptly after Lessor has
Actual Knowledge of any reports or filings required of Lessor by law in
connection with its ownership of Buyer’s Transponders. If Lessee shall fail to
timely prepare, deliver or file any such report solely as a result of the
failure of Lessor, Owner Participant or Indenture Trustee timely to provide
Lessee with (i) any information required in such report which is in the
possession of Lessor, Owner Participant or Indenture Trustee and is not
reasonably available to Lessee or (ii) notice of the requirement of such report
if such report is required as to Lessor, Owner Participant or Indenture Trustee
for any reason other than such Person’s interest in Buyer’s Transponders, Lessee
shall incur no liability to any such Person failing to provide such information
or notice to the extent such liability is incurred by the failure to provide
such information or notice (unless Lessee already had Actual Knowledge of such
requirement, Lessee fails to request such information from such Person and such
failure has an Adverse Effect). Lessor hereby appoints Lessee its
attorney-in-fact, to the extent permitted by Applicable Law, to execute such
reports in the name of Lessor and to file such reports to the extent Lessor
would otherwise be required to file such reports in its name, and Lessor shall
cooperate in furnishing Lessee such information as is available to it which must
be included in such reports. Upon demand, Lessee shall reimburse Lessor, Owner
Participant or Indenture Trustee on an After-Tax Basis for any reasonable
out-of-pocket costs incurred by each such Person, respectively, in connection
with the preparation and filing of any such reports. Lessee shall, on a periodic
basis, furnish Lessor, Owner Participant or Indenture Trustee with a copy of all
reports filed by Lessee on behalf of any such Person pursuant to this
Section 7(c).

(d) Location of Satellite. During the Lease Term, Lessee shall not move (or
cause or suffer to be moved) or seek or permit to move, without Lessor’s prior
consent, the Satellite to an orbital location different from the Permanent
Orbital Location; provided, however, that, without Lessor’s prior consent,
Lessee (i) may, and shall be obligated to, move the Satellite (at Lessee’s
expense) to a different orbital location at any time or times if required to
comply with a requirement of the FCC, and (ii) may seek to move, and may move,
the Satellite to a different orbital location if (A) it would not have the
effect of (x) reducing the fuel below the amount of fuel necessary for Buyer’s
Transponders to have an economic useful life of fifteen (15) years in the
aggregate measured from the In-Service Date or (y) (with regard to matters other
than fuel) have an Adverse Effect (taking into account any reasonably expected
repositioning at the end of the Basic Term), and (B) Lessee has all Governmental
Body authorizations necessary to operate in such different orbital position.
Lessee shall give written notice of any such move to Lessor promptly after a
decision to move the Satellite to a different orbital location has been made by
Lessee, and shall deliver an Officer’s Certificate to Lessor, based on the
reasonable advice of Lessee’s lead satellite technical experts, to the effect
that the conditions described in clauses (A) and (B) have been met in connection
with such move of the Satellite. Neither Lessee nor any of its Affiliates shall
seek any order or approval from the FCC requiring or allowing the movement of
the Satellite other than pursuant to clause (ii) above.

(e) Substitution of Transponders. After the occurrence of a Substitution Event,
Lessee shall have the right, in its discretion, subject to the conditions set
forth in this Section 7(e), within one-hundred-eighty (180) days after the
occurrence of such Substitution Event, to substitute (a “Substitution”) for
Buyer’s Transponders leased hereunder, all of the transponders (“Substitute
Transponders”) aboard another satellite (“Substitute Satellite”) which is in
service or placed into service prior to the date of such Substitution. For

 

14



--------------------------------------------------------------------------------

purposes of this Lease, each of the following shall be deemed to be a
“Substitution Event”: (i) an Event of Loss (other than an Event of Loss under
clause (g), (h) or (i) of the definition thereof), (ii) one or more Partial
Losses with estimated damage or expected insurance proceeds in excess of $50
million in the aggregate, (iii) Lessee shall in good faith determine that
Buyer’s Transponders have become uneconomic, obsolete or surplus to Lessee’s
requirements, including Lessee’s determination that replacement transponders are
reasonably necessary for Lessee’s service to remain competitive with other
satellite or digital radio service providers, and (iv) an event which would
require a Substitute Satellite or Substitute Transponders to assure Continuity
of Service as permitted by Section 13(c) (in each case, as evidenced by a
resolution to such effect adopted by the board of directors of XM and Holdings).
Upon fulfillment of the conditions specified in this Section 7(e), the
Substitute Transponders shall be conveyed to Lessor and leased to Lessee
hereunder.

The Substitution of Substitute Transponders pursuant to this Section 7(e) (or
Section 8(a) or Section 12(a)) shall be subject to fulfillment of the following
conditions precedent on the date of the proposed Substitution at Lessee’s sole
cost and expense (and, in the case of clauses (iii), (iv), (v), (vi), (viii),
(ix) (if applicable), (x) and (xii), to the reasonable satisfaction of Lessor
and, so long as the Lien of the Indenture is in effect, the Indenture Trustee,
at the direction of the Majority Interest of Noteholders): (i) no Payment
Default, Bankruptcy Default or Event of Default shall have occurred and be
continuing or would exist immediately following the proposed Substitution, and,
immediately following the proposed Substitution, Lessee would be in compliance
with the insurance requirements of Section 9 which shall, for the avoidance of
doubt, apply to the Substitute Satellite; (ii) on the date of such Substitution,
the Substitute Transponders (A) shall meet the applicable transponder
performance specifications set forth in the purchase agreement pursuant to which
Lessee or its Affiliate acquired such Substitute Transponders, and shall offer
the same or better level of functionality and performance as Buyer’s
Transponders with respect to Lessee’s satellite radio business, (B) shall have a
remaining economic useful life equal to or greater than Buyer’s Transponders
being replaced, (C) shall have the same or greater value, utility and estimated
residual value as Buyer’s Transponders being replaced and (D) shall offer the
same or better level of functionality and performance than Buyer’s Transponders
for use outside of Lessee’s satellite radio business, with (A) and (D) to be
determined by a written certification from an independent third party satellite
consultant chosen by Lessee and reasonably acceptable to Owner Participant and,
so long as the Lien of the Indenture is in effect, Indenture Trustee and (B) and
(C) to be determined pursuant to an appraisal (in each case, assuming the
Satellite and Buyer’s Transponders being replaced has been operated and
maintained in accordance with this Lease and had not suffered the Substitution
Event) performed by an appraiser selected by Lessor (and reasonably acceptable
to Indenture Trustee, acting at the direction of the Majority Interest of
Noteholders) within ten (10) Business Days after written notice from Lessee of a
proposed Substitution (or, in the absence of such selection by Lessor, as
selected by Lessee) from an agreed list of appraisers (a “Selected Appraiser”),
which appraisal shall be performed within thirty (30) days of the selection of
the Selected Appraiser; (iii) Lessor shall have received a bill of sale,
substantially in the form of the Bill of Sale, conveying title to the Substitute
Transponders to Lessor; (iv) if so requested by Lessor, or for so long as the
Indenture shall be in effect, by Indenture Trustee, at the direction of the
Majority Interest of Noteholders, Lessee shall have entered into a lease
supplement with respect to the Substitute Transponders hereto covering the
Substitute Transponders and, if so requested by Indenture Trustee, at the
direction of the Majority Interest of Noteholders, Lessor

 

15



--------------------------------------------------------------------------------

shall have delivered an Indenture Supplement with respect to the Substitute
Transponders to Indenture Trustee; (v) Lessor shall receive good title to the
Substitute Transponders free and clear of all Liens other than Permitted Liens
of the type discussed in clauses (a) and (b) of the definition thereof; (vi) the
Substitute Transponders shall be covered by an assignment and consent instrument
similar in form and substance to the Consent and Agreement; (vii) Lessee shall
have delivered to Lessor and Indenture Trustee a certificate from Lessee’s
President or Chief Financial Officer, which shall be conclusive on the issue,
stating that such Substitution is required as a result of the occurrence of a
Substitution Event and is not being done primarily to obtain alternative
financing on Buyer’s Transponders, (viii) Lessee shall have delivered to Lessor
and Indenture Trustee a certificate from an officer of Lessee that the
Substitute Transponders meet the required standards set forth in (A), (B),
(C) and (D) of clause (ii), above; (ix) Lessee and Seller shall have executed
and delivered to Lessor and Indenture Trustee a transponder purchase agreement
and a service agreement covering the Substitute Transponders and Substitute
Satellite on terms substantially similar to those contained in the Purchase
Agreement and the Service Agreement, respectively, such agreement modified only
to reflect differences in the economic useful life and other attributes unique
to the Substitute Satellite and the Substitute Transponders thereon, or executed
and delivered an amendment to the Purchase Agreement and the Service Agreement
to reflect the Substitution of the Substitute Transponders for Buyer’s
Transponders and substitution of the Substitute Satellite for the Satellite
(each such agreement to be deemed for all purposes thereafter, an XM Agreement
or Operative Document, as applicable), and Holdings shall have executed and
delivered to Lessor and Indenture Trustee a supplement to the Guarantee
Agreement replacing the Substitute Satellite for the Satellite under Annex A to
the Guarantee Agreement; (x) Lessee shall have delivered to Owner Participant
(A) an opinion of Independent Tax Counsel to the effect that Owner Participant
should not suffer a Tax Loss or Income Inclusion as a result of such
Substitution, or (B) other than in the case of an Event of Loss, a written offer
to purchase all of Lessor’s right, title and interest in Buyer’s Transponders as
of the next Casualty Payment Date not less than sixty (60) days following such
offer for an amount equal to the higher of the Fair Market Sales Value or
Stipulated Loss Value, together, in either case, with the Premium Amount, if
any, of Buyer’s Transponders as of such Casualty Payment Date, plus the other
payments referred to in clauses (x), (y) and (z) below, provided, however, that
no such offer or tax opinion shall be required if Lessee and Owner Participant
enter into a written agreement with regard to an indemnity payment in lieu of
such opinion (and Owner Participant agrees to negotiate in good faith toward the
same at request of Lessee, it being understood that Owner Participant shall be
under no obligation to agree to any such indemnity); (xi) Owner Participant
shall not have delivered to Lessee, within fifteen (15) Business Days of
Lessee’s written notice to Lessor of Lessee’s intent to exercise the foregoing
Substitution right, an Adverse Accounting Effect Certificate, or if Owner
Participant shall so deliver an Adverse Accounting Effect Certificate, Lessee
shall have delivered to Owner Participant, other than in the case of an Event of
Loss, a written offer to purchase all of Lessor’s right, title and interest in
Buyer’s Transponders as of the next Casualty Payment Date not less than sixty
(60) days following such offer for an amount equal to the higher of the Fair
Market Sales Value or Stipulated Loss Value, together, in either case, with the
Premium Amount, if any, of Buyer’s Transponders as of such Casualty Payment
Dates, plus the other payments referred to in clauses (x), (y) and (z) below;
(xii) so long as the Indenture is in effect, the provisions of Section 15(b) of
the Indenture shall have been satisfied; (xiii) an Opinion of Counsel delivered
to Lessor as to the enforceability of the agreements referred to in clauses
(iii), (iv), (vi) and (ix)

 

16



--------------------------------------------------------------------------------

above and the perfection of any security interest contemplated by such
agreements, subject to customary exceptions; (xiv) Lessee shall have delivered
to Lessor and Indenture Trustee a notice of Substitution (“Substitution
Notice”), which shall (A) specify the reason for Substitution, (B) specify the
date of Substitution and (C) include an Officer’s Certificate, with attached
board of directors resolutions, as to the determination of the basis for
Substitution and (xv) Lessee shall deliver to Lessor and Indenture Trustee such
other documents and evidence as Lessor, Owner Participant or Indenture Trustee
shall reasonably request in connection with Substitution. Lessor shall cause
Independent Tax Counsel to determine, within five (5) Business Days of Lessee’s
written notice to Lessor of Lessee’s intent to exercise the foregoing
Substitution right, whether it can provide the tax opinion referred to in clause
(x), above.

Upon the fulfillment of the foregoing conditions and, if applicable, any
indemnity payment contemplated by the agreement referred to in clause (x)(B) of
the preceding paragraph, unless Lessor delivers notice accepting Lessee’s offer
to purchase described in clause (x)(B) or clause (xi) of the preceding paragraph
within thirty (30) days of receipt of such offer, Lessor will Transfer to Lessee
all of Lessor’s right, title and interest in and to Buyer’s Transponders to be
replaced as is, where is, free and clear of all Lessor Liens and Owner
Participant Liens, but otherwise as is and without warranty, and will deliver to
Lessee such instrument as Lessee shall reasonably request releasing Buyer’s
Transponders from this Lease. Upon such Substitution for all purposes hereof,
the obligation of Lessee to pay Base Rent with respect to Buyer’s Transponders
shall terminate but shall continue as to the Substitute Transponders, Buyer’s
Transponders shall no longer be subject to this Lease and the Lease Term with
respect to Buyer’s Transponders shall end but shall apply to the Substitute
Transponders, and from and after such Substitution the Substitute Transponders
shall be deemed to be “Buyer’s Transponders” and the Substitute Satellite shall
be deemed to be the “Satellite.”

If Lessor accepts Lessee’s offer to purchase described in clause (x)(B) or
clause (xi) of the second preceding paragraph, unless Lessee elects to purchase
the Beneficial Interest under Section 10.01(f) of the Participation Agreement
(in which event the agreement for purchase and sale shall relate only to the
Beneficial Interest and not Buyer’s Transponders), then on the specified
Casualty Payment Date, Lessee will pay to Lessor or, so long as the Indenture
shall remain in effect, the Indenture Trustee, an amount equal to the sum of
(w) the higher of the Fair Market Sales Value of Buyer’s Transponders and the
Stipulated Loss Value, together, in either case, with the Premium Amount, if
any, for Buyer’s Transponders determined as of such Casualty Payment Date,
(x) all unpaid Base Rent due as of such Casualty Payment Date, (y) any unpaid
Supplemental Rent accrued or due as of such Casualty Payment Date and (z) all
reasonable out-of-pocket costs and expenses of the Lessor, Owner Participant,
Owner Participant Guarantor and, for so long as the Indenture shall remain in
effect, Indenture Trustee. Upon payment in full by Lessee of all of whichever of
such amounts as is applicable, Lessor (as seller) shall transfer Buyer’s
Transponders to Lessee, free and clear of all Lessor Liens and Owner Participant
Liens, but otherwise as is and without warranty, the obligation of Lessee to pay
Base Rent shall terminate, Buyer’s Transponders shall no longer be subject to
this Lease and the Lease Term with respect to Buyer’s Transponders shall end.

For purposes of this Section 7(e), Fair Market Sales Value shall be determined
in accordance with the Appraisal Procedure.

 

17



--------------------------------------------------------------------------------

Unless Lessee shall have provided the Final Notice indicating Lessee’s intention
to either purchase Buyer’s Transponders pursuant to Section 19(a)(i) or renew
this Lease for the Renewal Term pursuant to Section 18(b), Lessee shall not be
entitled to exercise the foregoing Substitution right during the last eighteen
(18) months of the Basic Term or Renewal Term, as applicable.

SECTION 8. Termination.

(a) Early Termination or Substitution. Provided that no Lease Rental Payment
Default, Bankruptcy Default or Event of Default shall have occurred and be
continuing, in the event that Lessee shall in good faith determine that
(i) Buyer’s Transponders have become uneconomic, obsolete or surplus to Lessee’s
requirements, (ii) replacement transponders are reasonably necessary for
Lessee’s service to remain competitive with other satellite or digital radio
service providers or advisable to assure Continuity of Service described in
Section 13(c)(ii) or (iii) there shall have occurred one or more Partial Losses
with estimated damage or expected insurance proceeds in excess of $50 million,
in the aggregate (in each case, as evidenced by a resolution to such effect
adopted by the board of directors of XM and Holdings), Lessee shall have the
option, during the Basic Term (and not during the Renewal Term), upon furnishing
a notice to Lessor and Indenture Trustee, to effect a Substitution of Substitute
Transponders under Section 7(e) by providing Lessee’s election to provide
Substitute Transponders, subject to the requirements of Section 7(e), or, upon
at least one-hundred-eighty (180) days prior written notice to the Lessor and
Indenture Trustee (or such lesser number of days, as may be agreed to by Lessor
and Indenture Trustee in the event Lessee has first sought to effect a
Substitution), terminate this Lease on any Rent Payment Date (the “Termination
Date”); provided, that if Lessee shall deliver the certification described in
the last sentence of Section 13(c) which confirms Lessee’s determination that a
satellite to be launched, leased or operated is reasonably necessary or
advisable to assure Continuity of Service or for Lessee’s service to remain
competitive with other satellite radio or digital radio service providers, and
Holdings, Lessee or any of their respective Affiliates launches, leases or
operates such a satellite (or signs a binding contract to do so) at any time
before the Satellite ceases to be capable of being used for the Satellite
Mission or Lessee causes such a satellite to be constructed, launched and placed
in service, Lessee shall exercise such option to effect such a Substitution (and
for purposes of this proviso, Substitution may occur at any time prior to the
end of the Lease Term) or terminate this Lease pursuant to Section 8(a)(ii)
above (x) no later than the date the Satellite is removed from service or (y) if
the proposed new satellite does not go into service before the end of the Lease
Term, Lessee shall be required to exercise this option to terminate this Lease
one (1) day prior to the end of the Basic Term or Renewal Term, as applicable.

The following provisions shall apply in the event of a termination under this
Section 8(a). For the avoidance of doubt, in the event of a Substitution, these
provisions shall not apply, but the provisions of Section 7(e) shall apply.

(1) During the period from the giving of such notice of termination for Buyer’s
Transponders until sixty (60) days prior to the Termination Date, Lessee, as
non-exclusive agent for Lessor, shall use commercially reasonable efforts to
solicit unconditional cash bids from Persons other than Lessee or its Affiliates
to purchase Buyer’s Transponders on the Termination Date, and Lessee shall,
during the period from the giving of

 

18



--------------------------------------------------------------------------------

such notice of termination until sixty (60) days prior to the Termination Date
(as set forth in the second preceding paragraph), from time to time at the
request of Lessor or Indenture Trustee, inform Lessor and Indenture Trustee of
the results of its efforts and shall certify to Lessor and Indenture Trustee, at
least sixty (60) days prior to the Termination Date, the amount and terms of
each such bid which has theretofore been submitted and the name and address of
the party submitting such bid. Lessor and Owner Participant shall each have the
right to solicit bids or each to make its own bid, provided that any bid by
Lessor or Owner Participant shall be submitted to Lessee prior to the disclosure
by Lessee to Lessor or Owner Participant of any other bids. Neither Lessor nor
Owner Participant shall be under any duty to make or solicit bids or to inquire
into the efforts of Lessee to obtain bids. Each bid solicited by Lessee
(a) shall be for payment in full in cash and (b) shall not involve any
consideration to be received by Lessee or any of its Affiliates or be connected,
directly or indirectly, with any transaction between the purchaser and the
Lessee or any of its Affiliates (collectively, a “Bona Fide Bid”). On or prior
to the fortieth (40th) day prior to the Termination Date, Lessee may (provided
that Lessee has not previously canceled a proposed termination except for a
deemed cancellation as provided in Sections 8(a)(2) and 8(c) hereto), by notice
to Lessor and Indenture Trustee, cancel the proposed termination of this Lease
for Buyer’s Transponders, whereupon this Lease shall continue in full force and
effect with respect to Buyer’s Transponders; provided, however, that Lessee may
cancel a proposed termination pursuant to this Section on no more than one
(1) occasion during the Lease Term and may not cancel a proposed termination
within the last eighteen (18) months of the Lease Term.

If Lessee does not cancel such proposed termination as set forth in the last
sentence of the preceding paragraph and any Bona Fide Bids are received on or
prior to the sixtieth (60th) day before the Termination Date, Lessee’s notice of
termination shall become irrevocable on the 10th Business Day prior to the
Termination Date and Lessor shall on the Termination Date, provided that the
conditions of subsections (a) and (b) have been fulfilled and any required
approvals of any Governmental Body have been obtained, sell Buyer’s Transponders
to the bidder which shall have submitted the highest Bona Fide Bid for Buyer’s
Transponders and which has not defaulted on its bid (or to the next successively
highest bidders, if any, which shall have submitted Bona Fide Bids, in the case
of a default by the prior bidder, provided such sale shall have been consented
to by Lessee if the Bona Fide Bid related thereto is for an amount less than the
applicable Stipulated Loss Value (together with the Premium Amount, if any) for
Buyer’s Transponders) for Buyer’s Transponders upon receipt in immediately
available funds of the amount specified in such bid. Such funds shall be paid
either to Indenture Trustee or to Lessor, as required pursuant to the Indenture.
All reasonable out-of-pocket costs and expenses incurred by Lessor or Indenture
Trustee including, without limitation, attorneys’ fees, in connection with any
notice of termination, regardless of whether a sale is completed or Lessee
withdraws its notice of termination, shall be paid by Lessee on an After-Tax
Basis.

(2) If no sale of Buyer’s Transponders shall have occurred in accordance with
Section 8(a)(1) on the Termination Date, or if all bidders having submitted Bona
Fide Bids for Buyer’s Transponders that were for an amount at least equal to
Stipulated Loss Value (together with the Premium Amount, if any) for Buyer’s
Transponders (or if for less than such Stipulated Loss Value (together with the
Premium Amount, if any), the sale to such bidder was consented to by Lessee)
have defaulted on such bids, then the Lease shall continue in

 

19



--------------------------------------------------------------------------------

full force and effect and the termination notice given by Lessee shall be deemed
to have been canceled by Lessee.

(3) Notwithstanding anything to the contrary in this Section 8(a), if the bidder
to whom the sale would otherwise have taken place shall have defaulted on its
bid within the ten (10) Business Day-period ending on the Termination Date,
Lessee shall nonetheless make, on the Termination Date, (A) all the payments
specified in the first sentence of Section 8(b) (but not the payment called for
by the second sentence of Section 8(b)), and (B) payment of Stipulated Loss
Value (together with the Premium Amount, if any) for Buyer’s Transponders as of
the Termination Date. Promptly thereafter, Lessor shall, at Lessee’s expense,
use its reasonable commercial efforts to sell Buyer’s Transponders to an
unaffiliated third party. Lessor shall retain the net proceeds of any such sale
in excess of Stipulated Loss Value (together with the Premium Amount, if any)
for Buyer’s Transponders as of the Termination Date and pay to Lessee the net
proceeds of such sale up to but not exceeding Stipulated Loss Value (together
with the Premium Amount, if any) for Buyer’s Transponders as of the Termination
Date within five (5) Business Days of receipt of the proceeds of such sale. Upon
payment by Lessee of all the amounts due pursuant to this Section 8(a)(3), the
obligation of Lessee to pay Base Rent and Supplemental Rent, other than to pay
Supplemental Rent attributable to acts, events or conditions occurring or
existing on or prior to such termination or indemnification or other obligations
which by their terms survive such termination, shall terminate, Buyer’s
Transponders shall no longer be subject to this Lease and the Lease Term with
respect to Buyer’s Transponders shall end.

(b) Termination Payments. As a condition to the obligation of Lessor to
terminate the Lease and to sell Buyer’s Transponders pursuant to Section 8(a) on
the Termination Date therefor, Lessee shall on the Termination Date pay to
Lessor the sum of (A) all unpaid Base Rent due on or prior to such Termination
Date, (B) any unpaid Supplemental Rent accrued or due as of such Termination
Date (excluding Stipulated Loss Value (together with the Premium Amount, if
any)) and (C) all reasonable out-of-pocket costs and expenses incurred by
Lessor, Owner Participant, Owner Participant Guarantor and, for so long as the
Indenture shall be in effect, Indenture Trustee, in connection with any notice
of termination. In addition, Lessor shall retain the net proceeds of such sale
of Buyer’s Transponders and Lessee shall pay to Lessor the excess, if any, of
Stipulated Loss Value (together with the Premium Amount, if any) for Buyer’s
Transponders (computed as of the Termination Date) over such net sales proceeds.
Upon receipt by Lessor of the net proceeds of such sale of Buyer’s Transponders
and payment by Lessee of all amounts due pursuant to this Section 8(b), the
obligation of Lessee to pay Base Rent and Supplemental Rent, other than to pay
Supplemental Rent attributable to acts, events or conditions occurring or
existing on or prior to such termination or indemnification or other obligations
which by their terms survive such termination, shall terminate, Buyer’s
Transponders shall no longer be subject to this Lease and the Lease Term with
respect to Buyer’s Transponders shall end.

(c) Retention of Transponders by Lessor. If Lessee shall elect to terminate this
Lease pursuant to Section 8(a), Lessor may, subject to Lessee’s right to cancel
the termination notice, elect to retain rather than sell Buyer’s Transponders by
giving irrevocable notice to Lessee and Indenture Trustee no later than
forty-five (45) days prior to the Termination Date. If Lessor so elects to
retain Buyer’s Transponders, on the Termination Date (i) Lessor

 

20



--------------------------------------------------------------------------------

shall pay to Indenture Trustee an amount equal to the outstanding principal of,
and accrued interest on, the outstanding Notes and any applicable Premium
Amount, (ii) Lessee shall pay to Lessor or the Person entitled thereto as
provided in the Operative Documents (A) all unpaid Base Rent due on or prior to
the Termination Date, (B) all unpaid Supplemental Rent (other than any amounts
required to be paid by Lessee pursuant to the second sentence of Section 8(b))
accrued or due on or prior to the Termination Date, if any, and (C) all
reasonable out-of-pocket costs and expenses incurred by Lessor, Owner
Participant, Owner Participant Guarantor and, for so long as the Indenture shall
be in effect, Indenture Trustee, in connection with any notice of termination,
(iii) upon payment of such amounts, this Lease and the obligations of Lessee
hereunder shall terminate, other than to pay Supplemental Rent attributable to
acts, events or conditions occurring or existing on or prior to such termination
or indemnification or other obligations which by their terms survive such
termination, and (iv) Lessor shall execute and deliver to Lessee, at Lessee’s
reasonable expense, such instruments as Lessee shall reasonably request to
evidence the termination of this Lease. In the event Owner Participant fails to
make funds available to Owner Trustee to enable Lessor to pay the amounts
specified in clause (i) of this Section 8(c) or Lessee fails to pay the amounts
specified in clause (ii) of such sentence, Lessee shall be deemed to have
canceled its notice of termination and the Lease shall continue in full force
and effect (and in the case of Lessor’s failure to pay the amounts set forth in
clause (i), above, Lessee shall have the right to enforce the obligations of
Owner Participant as set forth in Section 5.02(g) of the Participation
Agreement).

SECTION 9. Insurance .

(a) Requirement to Obtain and Maintain In-orbit Satellite Insurance. During the
Lease Term, Lessee shall use commercially reasonable efforts to obtain and
maintain (or cause to be maintained) satellite in-orbit insurance with respect
to loss, damage or failure of the Satellite, on terms and conditions generally
comparable to such insurance that Lessee and its Affiliates customarily maintain
for the other satellites owned or operated by them in their satellite radio
businesses (the “XM Customary Terms”, which terms may include deductibles and
self-insured retentions customarily maintained by Lessee or its Affiliates), in
an amount not less than (i) the Stipulated Loss Value for Buyer’s Transponders
from time to time, or (ii) at any time when an Effective Equity Wrap or
alternative arrangements specified in Section 9(b) are in place, the amount of
principal outstanding under the Notes from time to time, together with accrued
and unpaid interest thereon. If satellite in-orbit insurance with respect to the
Satellite on the XM Customary Terms is not available, Lessee will obtain such
insurance on terms reasonably available in the insurance market for a
commercially reasonable premium. If no satellite in-orbit insurance with respect
to the Satellite is then available in the insurance market on commercially
reasonable terms, Lessee shall establish a self-insurance and risk retention
program until such time as in-orbit insurance with respect to the Satellite
becomes available in the insurance market on commercially reasonable terms, at
which time Lessee shall use commercially reasonable efforts to obtain and
maintain satellite in-orbit insurance as provided above in this paragraph.
Lessor acknowledges and agrees that the in-orbit insurance coverage provided
under the launch insurance policy maintained by or on behalf of Lessee as of the
date hereof and additional excess insurance policy (a description of such policy
and insurance slips authenticating placement of the policy have been previously
provided to Lessor) shall be deemed to satisfy, to the extent of the amount of
such insurance, Lessee’s satellite in-orbit insurance obligations under this
Section 9(a) until the expiration or termination of such launch insurance

 

21



--------------------------------------------------------------------------------

policy and excess insurance policy. To the extent the excess insurance policy
does not cover partial losses, Lessee agrees that the insurance policy that
replaces such excess insurance policy shall not be subject to such limitation.

(b) Alternative Arrangements. At any time during the Lease Term when Lessee is
required to carry satellite in-orbit insurance, Lessee may provide a letter of
credit reasonably acceptable to Lessor and, for so long as the Indenture shall
remain in effect, Indenture Trustee, from an Eligible Bank, deposit cash into an
escrow account or obtain such other surety arrangement reasonably acceptable to
Lessor and, for so long as the Indenture shall remain in effect, Indenture
Trustee, as a self-insurance arrangement to satisfy a portion of Lessee’s
satellite in-orbit insurance obligations, provided that such alternative
arrangements shall only satisfy that portion of Lessee’s satellite in-orbit
insurance obligations in an amount not to exceed the excess of the Stipulated
Loss Value for Buyer’s Transponders from time to time over the amount of
principal outstanding under the Notes at such time or times, less a pro rated
portion of the amount of any general deductible or self-insured retention under
the satellite in-orbit insurance with respect to the Satellite then maintained
by Lessee (such pro ration to be based on the ratio of such alternative
arrangement to the amount of such satellite in-orbit insurance then maintained
by Lessee).

(c) Additional Insureds. Satellite in-orbit insurance policies maintained in
accordance with this Section 9, to the extent reasonably available in the
insurance market on commercially reasonable terms (except with respect to clause
(i) below, which shall not be subject to such availability condition), (i) shall
name (x) Lessor or, so long as the Indenture shall be in effect, Indenture
Trustee as additional insured and loss payee, and (y) at any time when Lessee
does not have an Effective Equity Wrap or alternative arrangements specified in
Section 9(b) in place, Owner Participant and Trust Company as an additional
insured with respect to the portion of such insurance covering the amount of
principal outstanding under the Notes from time to time, together with accrued
and unpaid interest thereon but without imposing upon any such parties any
obligation to pay the premium for such policies, (Lessor acknowledging that
Lessee’s obligation to name Lessor, Indenture Trustee, Owner Participant and
Trust Company as additional insureds may be subject to each making any
warranties to the insurers required by the insurers to the effect that they do
not have operational control of the Satellite during the Lease Term absent an
Event of Default; (ii) shall provide that such insurance may be canceled only by
mutual agreement among Lessee, the additional insured and the insurer (except
the insurer may cancel such insurance for non-payment of premium); (iii) shall
provide that any loss shall be adjusted by Lessee with the insurance carriers,
except that Lessor (or so long as the Indenture shall be in effect, Indenture
Trustee) shall be permitted to file a claim or proof of loss, as applicable, in
the place of the Lessee if Lessee fails or may fail to timely file the same,
subject to compliance by Lessor (or so long as the Indenture shall be in effect,
Indenture Trustee) with the terms and conditions of the applicable policy (the
parties acknowledging that claims can take a considerable amount of time to
assess, process, settle and get paid and that so long as Lessee advises Lessor
(or so long as the Indenture shall be in effect, Indenture Trustee) that it is
diligently assessing the claim, preparing the materials needed to make a filing,
working to settle the claim amount and seek claim payment, Lessor (or so long as
the Indenture shall be in effect, Indenture Trustee) shall not seek to file any
claim or proof of loss), and be payable to Lessor (or, so long as the Indenture
shall be in effect, Indenture Trustee), for application as provided in
Section 12 hereof or Section 2.4 of the Indenture; (iv) shall provide that if
such

 

22



--------------------------------------------------------------------------------

insurance is cancelled or reduced in coverage or amount (other than a reduction
in coverage or amount resulting from a payment thereunder), the insurer or, to
the extent that is not attainable from insurers despite use of commercially
reasonable efforts, Lessee’s space risk insurance broker shall give to Lessee
and, so long as the Indenture shall be in effect, Indenture Trustee, for at
least fifteen (15) business days (as defined in such policy) (or, if such period
is not available, such shorter time as may be available on commercially
reasonable terms) written notice of cancellation or reduction in coverage or
amount, as applicable, and, for non-payment of premium, such cancellation shall
not be effective as to Lessor or, so long as the Indenture shall be in effect,
Indenture Trustee, in the event the insurer is paid in full within such period
that portion of the premium that is due; (v) shall provide that such insurance
policy is primary without right of contribution from any other insurance which
is carried by Lessor, Indenture Trustee, Owner Participant or Trust Company with
respect to their respective interests as such in Buyer’s Transponders;
(vi) shall provide that the insurers waive subrogation and set-off rights as
against the additional insureds and the Noteholders (and in the case of any
insurer with a specific set-off right that would apply against the additional
insureds in the amount of any outstanding premium installments, contingent
additional premium, or accrued interest (the “Set-Off Amount”), if Lessee is not
able to obtain a waiver of such right, Lessee may, in lieu of obtaining such a
waiver, increase the amount of coverage available by the Set-Off Amount, so that
the amount covered, net of the Set-Off Amount, still meets the requirements of
Section 9(a) hereof) and (vii) shall provide that there shall be no recourse
against the additional insured or the Noteholders or any collateral securing the
Indenture for the payment of premiums or any other amounts with respect thereto.
Each insurance policy shall be on terms reasonably available in the insurance
market and the insurance providers (or the providers providing a majority of
such insurance, if a syndicate of insurers is used) shall be recognized insurers
in the commercial space risk insurance market. Lessee shall provide to Lessor
and, so long as the Indenture shall be in effect, Indenture Trustee, annual
certificates, reasonably standard or customary in form and substance, of all
required insurance, accompanied by a statement of the relevant insurance
provider (or broker representing a syndicate of insurers) that all premiums due
have been paid. If Lessee shall elect to pay any insurance premiums in
installments, such certificate need only certify that all installments due have
been paid. Upon the renewal or replacement of any insurance policy, Lessee shall
provide to Lessor and, so long as the Indenture shall be in effect, Indenture
Trustee, evidence of such renewal or replacement within two (2) days before the
effective date.

Copies of any notice, certificate or correspondence required by this Section to
be delivered to one or more of Lessor, Indenture Trustee, Owner Participant or
Trust Company shall be delivered by electronic mail or telephone (with
confirmation within one Business Day by facsimile or hand delivery) to the
following addresses:

If to Lessor or Trust Company:

Email Address: michael.hoggan @wellsfargo.com

Second Email Address: krystal.m.bagshaw@wellsfargo.com

Telephone Numbers: (801) 246-5555 and (801) 246-5289

Telecopier Number: (801) 246-5053

Attention: Michael D. Hoggan and Krystal Bagshaw

Address for Hand Delivery: Wells Fargo Bank Northwest

 

23



--------------------------------------------------------------------------------

299 S. Main Street, 12th Floor

Salt Lake City, UT 84111

If to Indenture Trustee:

Email Address: rreale@bankofny.com

Second Email Address: gweissman@bankofny.com

Telephone Numbers: (212) 815-2492 and (212) 815-3349

Telecopier Number: (212) 815-5707

Attention: Remo Reale and Gregg Weissman

Address for Hand Delivery: Bank of New York

101 Barclay Street, Floor 8 West

New York, NY 10286

If to Owner Participant:

Email Address: Scott.Ackerman@archongroup.com

Second Email Address: Matthew.Lawver@gsslg.com

Telephone Number: (972) 368-2538

Telecopier Number: (972) 368-2596

Attention: Scott Ackerman and Matthew Lawver

Address for Hand Delivery: Satellite Leasing (702-4), LLC

c/o Archon Group, L.P.

600 E. Las Colinas Blvd., Suite 400

Irving, TX 75039

Lessee’s failure to deliver satisfactory evidence of coverage shall not be
construed as a waiver of Lessee’s obligation to provide the required insurance
coverage. Receipt by Lessor of a non-conforming certificate of insurance shall
not constitute acceptance by the Lessor of the same or a waiver of any of the
insurance requirements contained herein.

(d) Separate Insurance. Nothing contained in this Lease shall prevent Lessor,
Indenture Trustee, Owner Participant or Lessee, each at its own expense and for
its exclusive benefit, from carrying satellite in-orbit insurance covering the
Satellite or Buyer’s Transponders in addition to the satellite in-orbit
insurance carried by Lessee under Section 9(a) (any such additional satellite
in-orbit insurance being herein called “Additional Insurance”); provided,
however, that Lessee shall not be entitled to obtain any such Additional
Insurance for the Satellite or Buyer’s Transponders unless Lessee shall then be
maintaining satellite in-orbit insurance for the Satellite in the amount
specified in Section 9(a). If there shall be any limitation with respect to the
amount of Additional Insurance available with respect to the Satellite or
Buyer’s Transponders, whether as a result of market capacity or otherwise, then
the parties shall coordinate such that Lessee shall first be able to obtain and
maintain satellite in-orbit insurance for the Satellite in the amount specified
in Section 9(a), and then Lessor, Indenture Trustee, Owner Participant or Lessee
shall have the right to purchase such Additional Insurance for the Satellite or
Buyer’s Transponders as its interests may then appear. Unless a Bankruptcy
Default, Equity Wrap Event of Default or an Event of Default shall have occurred
and be continuing, prior to obtaining any Additional Insurance, Lessor,
Indenture Trustee or Owner Participant, as

 

24



--------------------------------------------------------------------------------

the case may be, shall provide Lessee with reasonable notice of the Additional
Insurance (including the proposed terms thereof) intended to be obtained by it,
including evidence reasonably satisfactory to Lessee that such proposed terms
shall not interfere with the terms of such insurance as may be carried by Lessee
under this Section 9. Lessor hereby acknowledges that providing information to
certain insurers in connection with obtaining Additional Insurance may require
compliance with Export Control Laws, including ITAR.

SECTION 10. Redelivery .

(a) Redelivery Terms. At the expiration or earlier termination of the Lease Term
(either Basic Term or Renewal Term), if Lessee does not purchase Buyer’s
Transponders, Lessee shall at Lessee’s cost and expense redeliver Buyer’s
Transponders to Lessor in the condition required by Section 7 hereof. In the
event of any Redelivery of Buyer’s Transponders, Lessee shall execute and
deliver to Lessor an instrument substantially in the form of Exhibit A to this
Lease that shall constitute evidence of surrender by Lessee of all of Lessee’s
rights to Buyer’s Transponders under this Lease and the Purchase Agreement
applicable thereto; provided, however, that Lessee’s Redelivery of Buyer’s
Transponders hereunder shall not by itself affect the validity and effectiveness
of the Purchase Agreement. Further, Lessor, in its capacity as buyer under the
Purchase Agreement, shall have the right to purchase the Satellite in accordance
with the terms and conditions of Section 11.03 of the Purchase Agreement. At the
time of any Redelivery, (i) Buyer’s Transponders shall be free and clear of all
Liens (other than Permitted Liens described in clause (a) or (b) of the
definition thereof) and free and clear of any right of any Person to use or
access Buyer’s Transponders other than Lessor or Owner Participant unless Owner
Participant shall consent to a request by Lessee to recognize any right of any
Person to use or access Buyer’s Transponders other than Lessor and Owner
Participant; and (ii) Lessee shall be in compliance with Sections 7(b) and (c).

Following Redelivery of Buyer’s Transponders under this Section 10(a), Buyer’s
Transponders initially shall remain in the Permanent Orbital Location (or, if
applicable, another orbital location to which the Satellite may have been moved
as permitted by Section 7(d)). Within six (6) months after Redelivery (or if
Redelivery is occurring upon expiration of the Lease Term, within thirty
(30) days after Redelivery or such shorter period necessary to permit Lessee to
remove the Satellite from the Permanent Orbital Location), Lessor shall provide
a written notice to Lessee that Lessor (or a Person specified by it) intends to
use Buyer’s Transponders at a different orbital location (the “Lessor Orbital
Location”), together with evidence reasonably satisfactory to Lessee that Lessor
(or such specified Person) has the necessary authority from the relevant
Governmental Body to operate the Satellite and use Buyer’s Transponders at the
Lessor Orbital Location and that it is technically feasible to do so
(collectively, the “Lessor’s Orbital Location Notice”). If the Lessor’s Orbital
Location Notice has been properly given in accordance with the foregoing,
subject to the previous sentence and the terms of the Service Agreement as in
effect after Redelivery, Lessee shall (1) use commercially reasonable efforts to
obtain, or cause to be obtained, the FCC authority required to permit relocation
of the Satellite to the Lessor Orbital Location, and (2) upon obtaining such
authority relocate the Satellite to the Lessor Orbital Location provided that it
is technically feasible to do so. Lessee shall bear all costs and expenses
associated with obtaining such FCC authority and performing the services
necessary under this Lease and the Service Agreement to effect such relocation.
Except for licenses that Lessee is required by Applicable Law to obtain to

 

25



--------------------------------------------------------------------------------

move the Satellite, Lessor shall be responsible for obtaining all licenses and
approvals necessary to operate the Satellite and use Buyer’s Transponders at the
Lessor Orbital Location. If no Lessor’s Orbital Location Notice is properly
given within the time period specified by this paragraph, or the necessary
approvals and licenses have not been received, Lessee, at Lessee’s sole
discretion and expense, shall have the right to place the Satellite in inclined
orbit. Notwithstanding anything to the contrary in this Section, if Holdings or
its Affiliate owns the Satellite or provides services with respect to the
Satellite pursuant to the Service Agreement, Lessee may de-orbit or otherwise
retire the Satellite (and Buyer’s Transponders) whenever Lessee reasonably
determines such action is then reasonably required, based on the estimated fuel
remaining.

Lessor and Lessee acknowledge that Lessee likely will continue to operate
satellites and associated terrestrial repeaters using the frequencies assigned
to Lessee under its FCC licenses, and that if Lessor is seeking to (a) operate
the Satellite from the Lessor Orbital Location, (b) sell the Satellite or
Buyer’s Transponders to any other third party, (c) lease Buyer’s Transponders to
any other third party or (d) enter into any other transaction involving title to
or ownership or use of the Satellite or Buyer’s Transponders, (i) to the extent
that any approval or consent of any Governmental Authority is required to
consummate any such transaction (for the avoidance of doubt, the parties
acknowledge that Buyer shall not acquire any interest in the Satellite
License), Lessee shall not file or otherwise interpose any formal or informal
petition, comment, complaint, challenge or other objection to the processing or
grant of any such required approval or consent based solely upon the identity of
the proposed purchaser or lessee or the business conducted by such purchaser or
lessee (including the public interest or need for the proposed purchaser’s or
lessee’s service), provided, however, that nothing herein shall impair in any
way Lessee’s rights to so file or object based upon Lessee’s good faith
allegation of interference or anticipated interference with Lessee’s satellite
system or transmissions by that system or constitute a consent or agreement by
Seller that Lessor or any other third party that is seeking to operate or use
the Satellite or the Transponders after Redelivery may interfere with operation
of Lessee’s satellite system or transmissions by that system; and (ii) Lessor
and any other third party that is seeking to operate or use the Satellite or the
Transponders after Redelivery shall comply with all Applicable Laws, including
the FCC Rules, regarding non-interference with Lessee’s satellite system or
transmissions by that system.

(b) Decreased Value Based on Fuel. If, at the end of the Basic Term, Lessee
shall return to Lessor Buyer’s Transponders, and the estimated fuel remaining on
the Satellite at the date of Redelivery (as reasonably determined by Lessee
using standard industry procedures) as indicated in an Officer’s Certificate
delivered by Lessee to Lessor on such date is less than the amount of fuel
necessary for Buyer’s Transponders to have an economic useful life of fifteen
(15) years in the aggregate measured from the In-Service Date, then Lessee shall
pay to Lessor an amount (the “Decreased Value”) equal to the excess of (1) the
estimated Fair Market Sales Value of Buyer’s Transponders as of such Redelivery
date, based on the assumption that Buyer’s Transponders had an economic useful
life of fifteen (15) years in the aggregate measured from the In-Service Date
over (2) the Fair Market Sales Value of Buyer’s Transponders, taking into
consideration such lower amount of fuel (but excluding any Partial Loss),
determined as of the Redelivery date (the “Decreased Value Payment”). Lessee
shall pay to Lessor the Decreased Value Payment upon the later of the Redelivery
date or five (5) days after the Decreased Value of Buyer’s Transponders is
determined in accordance with the

 

26



--------------------------------------------------------------------------------

Appraisal Procedure (which procedure shall commence not later than
one-hundred-twenty (120) days prior to Redelivery if the existence of a
condition requiring a payment of Decreased Value is ascertainable at such time
or as soon thereafter as is reasonably possible if not so ascertainable).

(c) Operational Shortfall or Partial Loss Top-Up Payment. If, at the end of the
Lease Term, Lessee shall return to Lessor Buyer’s Transponders, and if the
Satellite or Buyer’s Transponders shall (i) have not been operated or maintained
in accordance herewith or (ii) continue to be subject to a requisition or taking
by any Governmental Body under the power of eminent domain or otherwise (which
does not constitute an Event of Loss), then Lessee shall make a payment to
Lessor (the “Partial Loss Value Payment”) equal to the reduction in the Fair
Market Sales Value of Buyer’s Transponders determined as of the Redelivery date
as a result of the failure to be operated or maintained in accordance herewith
or taking by a Governmental Body, determined as follows. The Fair Market Sales
Value of Buyer’s Transponders as of the Redelivery date shall be deemed for this
purpose to have equaled the Basic Term Buyout Amount (or Renewal Term Buyout
Amount, if the Lease is renewed) if the Satellite and Buyer’s Transponders had
been operated and maintained in accordance herewith and had not been subject to
any taking by a Governmental Body. The amount of the Partial Loss Value Payment
shall equal the amount of the reduction in such Fair Market Sales Value of
Buyer’s Transponders as a result of the actual operation and maintenance (but
excluding the estimated fuel remaining on the Satellite) and such taking by a
Governmental Body, determined as of the Redelivery date, for the avoidance of
doubt excluding any component of the reduction in value that relates to a period
prior to the Redelivery date. Lessee shall pay to Lessor the Partial Loss Value
Payment upon the later of the Redelivery date or five (5) days after the Partial
Loss Value Payment amount is determined in accordance with the Appraisal
Procedure (which procedure shall commence not later than one-hundred-twenty
(120) days prior to Redelivery if a payment is reasonably expected to be made
under this paragraph or as soon thereafter as is reasonably possible). In
addition, if at the end of the Lease Term Lessee shall return to Lessor Buyer’s
Transponders, and if the Satellite or Buyer’s Transponders shall have suffered a
Partial Loss, Lessee shall make a payment to Lessor (the “Partial Loss Top-Up
Payment”) equal to such amount, if any, determined as set forth on Schedule G
hereto. Lessee shall pay to Lessor the Partial Loss Top-Up Payment upon the
later of the Redelivery date or five (5) days after the Partial Loss Top-Up
Payment amount is determined in accordance with the Appraisal Procedure (which
procedure shall commence not later than one-hundred-twenty (120) days prior to
Redelivery if a Partial Loss exists at such time or as soon thereafter as is
reasonably possible). If the Partial Loss has resulted in the total loss or
constructive total loss of one of the transponders constituting Buyer’s
Transponders, or if the requisition or taking by a Governmental Body relates to
a complete transponder, in lieu of any Partial Loss Top-Up Payment or Partial
Loss Value Payment, at the end of the Lease Term the parties shall treat such
event as if it were an Event of Loss occurring at the end of the Lease Term (so
that the provisions of Sections 12(a) and 12(b) shall apply), where the Casualty
Payment Date shall be deemed to be the last day of the Lease Term (provided that
in the case of such a Partial Loss, the amount to be paid as a result of such
Event of Loss shall take into account payment previously made by Lessee of the
Applicable Portion of Stipulated Loss Value for Buyer’s Transponders under
Section 12(c)), as set forth on Schedule G hereto.

 

27



--------------------------------------------------------------------------------

SECTION 11. Cooperation.

(a) Lessor’s Efforts to Sell or Lease. Lessee agrees that (i) during the last
eighteen (18) months of the Basic Term or the Renewal Term (unless Lessee has
provided Lessor with the Final Notice stating that it will renew the Lease or
purchase Buyer’s Transponders pursuant to Section 18 or 19, respectively) and
(ii) upon the occurrence of an Event of Default and so long as such Event of
Default is continuing, Lessee will cooperate in all reasonable respects with
efforts of Lessor to lease or sell Buyer’s Transponders (or the Satellite, if
Buyer intends to exercise its option to purchase the Satellite following
Redelivery), including aiding potential lessees or purchasers by providing all
data relating to maintenance and performance of the Satellite and Buyer’s
Transponders for inspection which Buyer under the Purchase Agreement is entitled
to receive or inspect, subject to any restrictions and/or requirements under
ITAR or other Export Control Laws, and to any confidentiality requirement set
forth in such agreements or reasonable confidentiality restrictions similar to
those set forth in other documents entered into by the parties to such
agreements. Further, Lessee shall use reasonable best efforts to assist Lessor,
or any such potential purchaser or lessee, in obtaining any necessary regulatory
approvals to operate, lease or sell Buyer’s Transponders (or the Satellite), at
Lessor’s reasonable cost and expense on an After-Tax Basis.

(b) Value and Useful Life Determinations. To the extent consistent with ITAR and
other Export Control Laws, Lessee shall provide Lessor at any time with
information which, in the reasonable opinion of Lessor, is necessary or material
for Lessor to negotiate and reach an agreement for any determination of Fair
Market Sales Value, Fair Market Rental Value and estimated remaining economic
useful life; provided, however, that Lessee shall not be required to disclose
confidential information unrelated to the use (both current and future),
performance, value, marketability or maintenance of Buyer’s Transponders (or the
Satellite).

SECTION 12. Loss, Destruction, Condemnation or Damage.

(a) Payment upon an Event of Loss. If an Event of Loss occurs with respect to
Buyer’s Transponders, then Lessee shall forthwith (and, in any event, within ten
(10) Business Days of Lessee having Actual Knowledge of such occurrence or, in
the case of a Regulatory Event of Loss, Lessee’s receipt of a Regulatory Event
of Loss Certificate), give Lessor and Indenture Trustee notice of such Event of
Loss (the “Casualty Notice”), which notice may include, if applicable, Lessee’s
election to provide Substitute Transponders in accordance with the last sentence
of this paragraph or, in the case of a Regulatory Event of Loss, Lessee’s
election to purchase Buyer’s Transponders in accordance with Section 19(a)(iii),
and shall also state whether the proviso to the next sentence shall be
applicable by reason of Lessee’s having in force insurance against loss or
damage to Buyer’s Transponders, pursuant to Section 9 or voluntarily. If Lessee
does not indicate in the Casualty Notice (or by written notice not more than ten
(10) Business Days thereafter) Lessee’s election to provide Substitute
Transponders, on the Casualty Payment Date first occurring not less than thirty
(30) days after the date of the Casualty Notice (except as provided below),
Lessee shall pay to Lessor, or so long as the Indenture shall remain in effect,
the Indenture Trustee, an amount equal to the sum of (x) the Stipulated Loss
Value for Buyer’s Transponders determined as of such Casualty Payment Date and
(y) the sum of (A) all amounts of Base Rent due and unpaid on or prior to such
Casualty Payment Date, (B) any Supplemental Rent accrued and unpaid as of such
Casualty Payment Date

 

28



--------------------------------------------------------------------------------

and (C) all reasonable out-of-pocket costs and expenses of the Lessor, Owner
Participant, Owner Participant Guarantor and for so long as the Indenture shall
remain in effect, Indenture Trustee; provided, however, that if Lessee shall
have in force insurance against the relevant loss or damage to Buyer’s
Transponders, pursuant to Section 9 or voluntarily, then subject to the
provisions of Section 
12(b), instead of the payments contemplated above, Lessee shall pay to Lessor in
immediately available funds on the Casualty Payment Date first occurring not
less than thirty (30) days after the date of the Casualty Notice, the amount
specified in clause (x) of this Section less the amount of such insurance with
respect to Buyer’s Transponders and, within ten (10) days after receipt of any
such insurance proceeds (or any earlier receipt by Lessee of notice that the
relevant insurance provider has denied its obligation to pay such proceeds
unless Lessee determines in good faith to contest such denial and proceeds with
reasonable diligence to contest such denial), but in no event later than the
earliest of (i) six (6) months after the date of such Casualty Notice (for the
avoidance of doubt, an election to provide Substitute Transponders in accordance
with the last sentence of this paragraph which ultimately does not result in a
Substitution, for example because not all of the conditions to a Substitution
are satisfied, shall not result in any extension of this six (6) month period),
(ii) the maturity date of the Notes under the Indenture (if the Event of Loss
preceded such maturity date), to the extent necessary for Lessor to discharge
the Notes, and (iii) the end of the Lease Term, the amount specified in clause
(x) of this Section to the extent not previously paid, and to the extent of any
such payment to be made from such insurance proceeds or otherwise after the
Casualty Payment Date referred to above, Lessee shall pay interest from such
Casualty Payment Date on such amount to but excluding the date of payment at the
Applicable Rate of the Notes then outstanding, and otherwise at the Prime Rate
(such interest to be paid on each scheduled Rent Payment Date and on any date on
which such amounts are paid to Lessor). In lieu of making the foregoing payment,
Lessee may, at its option, (1) notify Lessor and Indenture Trustee in the
Casualty Notice of its intent to, and shall thereafter provide, Lessor with
Substitute Transponders, in accordance with, and subject to, the provisions and
the conditions in Section 7(e), or (2) in the case of a Regulatory Event of
Loss, notify the Lessor and Indenture Trustee in the Casualty Notice of its
intent to, and shall thereafter proceed with, a purchase of Buyer’s Transponders
in accordance with Section 19(a)(iii) (or, at Lessee’s option, a purchase of the
Beneficial Interest under Section 10.01(e) of the Participation Agreement).

Upon payment in full of all amounts accrued and unpaid or the provision of
Substitute Transponders pursuant to the preceding paragraph, Lessor (as seller)
shall transfer Buyer’s Transponders to Lessee, free and clear of all Lessor
Liens and Owner Participant Liens, but otherwise as is and without warranty, the
obligation of Lessee to pay Base Rent shall terminate, but shall continue as to
the Substitute Transponders, if any, Buyer’s Transponders shall no longer be
subject to this Lease and the Lease Term with respect to Buyer’s Transponders
shall end, but shall apply to the Substitute Transponders, if any.

(b) Application of Payments upon an Event of Loss. Subject to rights of Lessee
to effect a Substitution or, in the case of a Regulatory Event of Loss, to
purchase Buyer’s Transponders in accordance with Section 19(a)(iii) (in which
event all payments related to Buyer’s Transponders replaced by such Substitution
or that were the subject of the Regulatory Event of Loss shall be paid promptly
to and/or retained by Lessee) (or, at Lessee’s option, to purchase the
Beneficial Interest under Section 10.01(e) of the Participation Agreement), and
notwithstanding any rights of Lessor as owner of Buyer’s Transponders, any
payments received

 

29



--------------------------------------------------------------------------------

at any time by Lessor from any Governmental Body or other Person as a result of
the occurrence of an Event of Loss (including proceeds with respect to Buyer’s
Transponders from insurance, if any, but excluding proceeds from Additional
Insurance with respect to Buyer’s Transponders carried by Lessor, Owner
Participant or Indenture Trustee), shall be applied as follows (and all such
payments received at any time by the Lessee shall be promptly paid to the Lessor
or, so long as the Indenture shall remain in effect, to the Indenture Trustee,
for application pursuant to the following provisions):

(i) so much of such payments as shall not exceed the amount of Stipulated Loss
Value, if any, required to be paid with respect to Buyer’s Transponders by
Lessee pursuant to Section 12(a) shall be applied in reduction of Lessee’s
obligation to pay such amount with respect to Buyer’s Transponders if not
already paid by Lessee, or, if already paid with respect to Buyer’s Transponders
by Lessee, shall be applied to reimburse Lessee for its payment of such amounts,
or if Lessee shall have provided Lessor with Substitute Transponders pursuant to
Section 12(a), shall be paid to Lessee upon conveyance of the Substitute
Transponders to Lessor; and

(ii) except to the extent reflecting proceeds of Additional Insurance maintained
by Owner Participant, Owner Trustee or Indenture Trustee, the excess, if any, of
such payments with respect to Buyer’s Transponders remaining thereafter shall be
paid as follows:

(A) in case of payments received from any Governmental Body in connection with
an Event of Loss described in clause (c) or (f) of the definition thereof, to
Lessee and Lessor as their interests may appear; and

(B) in the case of any other payment, to Lessee.

(c) Application of Payments Not Relating to an Event of Loss.

(i) In the event that during the Lease Term title to, or the use of, all or any
portion of the Satellite or Buyer’s Transponders is requisitioned or taken by
any Governmental Body under the power of eminent domain or otherwise for a
period which does not constitute an Event of Loss, Lessee’s obligation to pay
all installments of Base Rent and all payments of Supplemental Rent shall
continue for the duration of such requisitioning or taking. Subject to
Section 12(d), Lessee shall be entitled to receive and retain for its own
account all sums payable for any such period by such Governmental Body as
compensation for requisition or taking of possession.

(ii) In the event of any other loss of use or functionality, condemnation,
deterioration (other than solely by virtue of use in accordance with the Lease),
confiscation, theft or seizure of, or use of, or damage to, any portion of the
Satellite or Buyer’s Transponders not constituting an Event of Loss (a “Partial
Loss”) or a requisition of use of all or a portion of Buyer’s Transponders for a
period less than the Lease Term in respect of which Partial Loss Proceeds (as
defined below) are received, Lessee shall, within ten (10) Business Days of
Lessee having Actual Knowledge of such occurrence, notify Lessor and, for so
long as

 

30



--------------------------------------------------------------------------------

the Indenture is in effect, Indenture Trustee of the relevant Partial Loss or
requisition (the “Partial Loss Notice”) and, subject to Section 8(a) and this
Section 12(c), all of Lessee’s obligations under this Lease with respect to
Buyer’s Transponders shall continue to the same extent as if such Partial Loss
or requisition had not occurred. The Partial Loss Notice shall include, if
applicable (or be followed by written notice not more than ten (10) Business
Days thereafter), Lessee’s election to provide Substitute Transponders in
accordance with Section 8(a). “Partial Loss Proceeds” shall mean any payments
received (x) at any time by Lessor (or, while the Lien of the Indenture is in
effect, Indenture Trustee) or Lessee (including any such payments received by
Lessee, Indenture Trustee or Owner Participant, and paid over to Lessor (or,
while the Lien of the Indenture is in effect, Indenture Trustee) or applied as
set forth below) from any insurer under insurance carried by Lessee or from any
Governmental Body with respect to any Partial Loss or requisition or (y) by
Seller or Lessee from the satellite manufacturer in respect of the Satellite
pursuant to the indemnification or warranty obligations of the manufacturer
under the Boeing Purchase Agreement (and Seller shall use its commercially
reasonable efforts to determine if it is entitled to any such payments under
such indemnification or warranty obligations, and in such event use its
commercially reasonable efforts to enforce its rights to such payments). Subject
to the right of Lessee to effect a Substitution in accordance with Section 8(a)
(in which event all Partial Loss Proceeds relating to the Buyer’s Transponders
replaced in such Substitution shall, after such Substitution is consummated, be
paid promptly to and/or retained by Lessee), on the Casualty Payment Date first
occurring after the date of receipt of Partial Loss Proceeds, Lessee shall pay
to Lessor or, so long as the Indenture shall remain in effect, the Indenture
Trustee, an amount equal to the Applicable Portion of the Stipulated Loss Value
for Buyer’s Transponders determined as of such Casualty Payment Date (net of any
Partial Loss Proceeds already paid to or received by Lessor or Indenture
Trustee). The “Applicable Portion” shall be (A) if the Partial Loss Proceeds
shall constitute proceeds from satellite in-orbit insurance maintained by Lessee
pursuant to this Lease, the fraction determined by dividing the amount of such
Partial Loss Proceeds by the amount of such insurance maintained by Lessee; and
(B) in all other cases shall be the fraction that the loss in the Fair Market
Sales Value of Buyer’s Transponders attributable to the Partial Loss or
requisition bears to the Fair Market Sales Value of Buyer’s Transponders
immediately prior to the Partial Loss or requisition (together with the loss in
the Fair Market Sales Value of Buyer’s Transponders attributable to all other
Partial Losses and requisitions), as determined by an Appraisal Procedure
(provided that if Lessee reasonably estimates the loss in the Fair Market Sales
Value of Buyer’s Transponders attributable to the Partial Loss or requisition
(together with the loss in the Fair Market Sales Value of Buyer’s Transponders
attributable to all other Partial Losses and requisitions) as $5,000,000 or
less, so that the last paragraph of this section would apply, no such Appraisal
Procedure shall be required).

(iii) Subject to the right of Lessee to effect a Substitution in accordance with
Section 8(a) (in which event all Partial Loss Proceeds related to Buyer’s
Transponders replaced by such Substitution shall, after such Substitution is
consummated, be paid promptly to and/or retained by Lessee), and notwithstanding
any rights of Lessor as owner of Buyer’s Transponders, any Partial Loss Proceeds
received at any time by Lessor or Indenture Trustee (but excluding proceeds from
Additional Insurance with respect to Buyer’s Transponders carried by Lessor,
Owner Participant or Indenture Trustee), shall be applied as follows (and all
such payments received at any time by Lessee or Seller shall be promptly paid to
Lessor or, so

 

31



--------------------------------------------------------------------------------

long as the Indenture shall remain in effect, to the Indenture Trustee, for
application pursuant to the following provisions):

(A) so much of such Partial Loss Proceeds as shall not exceed the Applicable
Portion of Stipulated Loss Value, if any, required to be paid by Lessee pursuant
to Section 12(c)(ii) shall be applied in reduction of Lessee’s obligation to pay
such amount if not already paid by Lessee, or, if already paid by Lessee, shall
be applied to reimburse Lessee for its payment of such amounts, or if Lessee
shall have provided Lessor with Substitute Transponders pursuant to
Section 8(a), shall be paid to Lessee upon conveyance of the Substitute
Transponders to Lessor; and

(B) the excess, if any, of such Partial Loss Proceeds remaining thereafter shall
be paid as follows:

(I) in case of payments received from any Governmental Body in connection with a
confiscation, condemnation or other taking, to Lessee and Lessor as their
interests may appear; and

(II) in the case of any other payment, to Lessee.

Upon payment by Lessee of the Applicable Portion of Stipulated Loss Value as
required by this Section 12(c), adjustments to Rent and other Factors shall be
made in the manner set forth in Section 11.05, subject to Section 11.06, of the
Participation Agreement, in each case as applicable, to take into account such
payment and the resulting reduction in outstanding principal under the Notes.

Notwithstanding the foregoing, in the case of any Partial Loss that, together
with all other Partial Losses does not result in the receipt of Partial Loss
Proceeds in the aggregate in excess of $5,000,000, the provisions of this
Section 12(c) shall not apply with respect to such Partial Loss Proceeds and
such Partial Loss Proceeds shall be retained by Lessee or paid to Lessee, as
applicable, within five (5) Business Days after receipt thereof, and all of
Lessee’s obligations under this Lease with respect to Buyer’s Transponders shall
continue.

(d) Applications During Default. Any amount which may become payable to Lessee
pursuant to this Lease arising out of any insurance, warranty, governmental
award or otherwise shall not be paid to Lessee, or if it shall have been paid to
Lessee shall not be retained by Lessee, but shall be paid to Lessor or Indenture
Trustee, as the case may be, if at the time of such payment a Payment Default,
Bankruptcy Default or an Event of Default shall have occurred and be continuing.
In such event, all such amounts shall be paid to and held by Lessor or, to the
extent required by the Indenture, Indenture Trustee, in trust as security for
the obligations of Lessee, Seller or any Guarantor to make payments under this
Lease and any other Operative Document or XM Agreement or to pay Rent hereunder
or, at the option of such holder, applied by such holder toward payment of any
such obligations of Lessee, Seller or any Guarantor at the time due hereunder or
under such other Operative Document or XM Agreement. At such time as there shall
not be continuing a Payment Default, Bankruptcy Default or an Event of Default
all such amounts at the time held by Lessor or Indenture Trustee, as the case
may be,

 

32



--------------------------------------------------------------------------------

in excess of the amount, if any, which Lessor or Indenture Trustee, as the case
may be, shall have elected to apply as above provided shall be paid to Lessee or
Seller, as appropriate. For the avoidance of doubt, amounts paid or payable to
Lessor or Indenture Trustee under Section 12(b) or (c) shall be applied as
provided in those sections, and not held by Lessor or Indenture Trustee under
this Section 12(d).

SECTION 13. Merger, Consolidation; Compliance with Certain Covenants.

(a) Lessee shall not consolidate with or merge into (whether or not the Lessee
is the surviving Person), or sell, assign, convey, transfer, lease or otherwise
dispose of all or substantially all of the properties or assets of Lessee and
its Restricted Subsidiaries (as such term is defined in the Senior Notes
Indenture) to, in one or more related transactions, any Person unless:

(i) the successor entity formed by such consolidation or into which it is merged
or the successor entity which acquires by sale, assignment, conveyance,
transfer, lease or other disposition all or substantially all of its assets as
an entirety shall be an entity organized and existing under the laws of the
United States of America, any State thereof or the District of Columbia which
has a substantial part of its properties and assets located within, and operates
substantially within, the United States of America, and which is qualified under
the requirements of the FCC, any similar Governmental Body and any applicable
statute, regulation, rule or order to assume Lessee’s obligations with respect
to the Satellite and Buyer’s Transponders then subject to this Lease;

(ii) such successor entity shall expressly assume in writing by instrument or
instruments enforceable against it reasonably satisfactory in form and substance
to Lessor, Owner Participant and, so long as the Lien of the Indenture is in
effect, the Indenture Trustee the due and punctual payment, performance and
observance of all obligations of Lessee under this Lease, each other Operative
Document to which Lessee is a party in any capacity, and each XM Agreement with
the same effect as if such entity had originally been named Lessee therein or
had been a party thereto;

(iii) immediately after giving effect to such transaction, no Bankruptcy Default
or Event of Default shall exist and the Guarantee Agreement (or any successor
agreement) shall be in full force and effect;

(iv) no Event of Default under this Lease would be created by such transaction
(other than any such Event of Default that would be cured as part of such
transaction);

(v) Lessee, or the Person formed by or surviving any such consolidation or
merger (if other than the Lessee) or to which such sale, assignment, transfer,
conveyance or other disposition has been made, would have a Consolidated Net
Worth immediately after such transaction equal to or greater than the
Consolidated Net Worth of the Lessee immediately preceding the transaction; and

 

  (vi)

Lessee shall have delivered to Lessor, Owner Participant and Indenture Trustee
an opinion of counsel in scope and substance reasonably satisfactory to

 

33



--------------------------------------------------------------------------------

each stating that such consolidation, merger, sale, assignment, conveyance,
transfer other disposition or lease meet the requirements of clause (i) above
and the assumption agreement is enforceable as required by clause (ii) above.

In addition, Lessee will not lease all or substantially all of its properties or
assets, in one or more related transactions, to any other Person.
Notwithstanding anything herein to the contrary, the provisions of this
Section 13(a) will not be applicable to a consolidation, merger, sale,
assignment, transfer, conveyance or other disposition of properties or assets
between or among Lessee and Holdings.

Upon any consolidation or merger, or any sale, assignment, conveyance, transfer,
lease or other disposition of all or substantially all of the assets of Lessee
as an entirety in accordance with this Section 13, the successor entity formed
by such consolidation or into which Lessee is merged or to which such
conveyance, transfer or lease is made shall succeed to, and be substituted for,
and may exercise every right and power of, Lessee under the Operative Documents
to which Lessee is a party in any capacity with the same effect as if such
successor corporation had been named Lessee herein and therein. No such
transaction shall have the effect of releasing Lessee or any successor
corporation which shall theretofore have become such in the manner prescribed in
this Section 13 from its liability hereunder or under the other Operative
Documents or XM Agreement to which Lessee is a party in any capacity.

(b) Subject to Section 11.07(a) of the Participation Agreement, regardless of
whether the Senior Notes Indenture is then in effect, Lessee shall comply with
all of the covenants set forth in Sections 4.05, 4.07, 4.08, 4.09, 4.10, 4.11,
4.12 and 4.13 (but only to the extent that Section 4.13 relates solely to XM) of
the Senior Notes Indenture as such covenants are in effect on the date hereof
(or as they may be modified pursuant to Section 4.18 of the Senior Notes
Indenture to the extent, but only to the extent, that such modifications are
approved in writing by Lessor and, so long as the Lien of the Indenture is in
effect, the Indenture Trustee), subject to any applicable grace periods under
the Senior Notes Indenture as such grace periods are in effect on the date
hereof (or as they may be modified pursuant to the Senior Notes Indenture to the
extent, but only to the extent, that such modifications are approved in writing
by Lessor and, so long as the Lien of the Indenture is in effect, the Indenture
Trustee).

(c) Subject to the remainder of this Section 13(c), during the Lease Term, none
of Lessee, Holdings or their respective Affiliates shall launch, lease or
operate another satellite (or sign any binding contract to do so) with the
primary intent of replacing the Satellite or Buyer’s Transponders (or the
functionality provided by any of them) before the Satellite ceases to be capable
of being used for its intended communications purpose (the “Satellite Mission”)
of serving as one of Lessee’s two primary satellites in Lessee’s satellite radio
business at or above the level of quality, over the continental United States
and Canada as a single service area, at which signals are being delivered as of
the date of this Lease or such higher level of quality reasonably necessary for
Lessee’s service to remain competitive with other satellite or digital radio
service providers, as reasonably determined by Lessee’s lead satellite technical
experts (“Continuity of Service”). For the avoidance of doubt, any replacement,
enhancement or modification of the satellite known as XM-3 (or other satellite
in Lessee’s satellite system while the Satellite is still serving as one of
Lessee’s two primary satellites in Lessee’s satellite radio business) or
Lessee’s ground transmission system, including

 

34



--------------------------------------------------------------------------------

terrestrial repeaters or otherwise, shall not be deemed a replacement of the
functionality provided by the Satellite or Buyer’s Transponders for purposes of
this Lease. For the further avoidance of doubt, the following shall not be a
breach of this Section 13(c), a Default or an Event of Default hereunder: (i)
any launch, lease or operation (or signing of any binding contract to do so) by
Lessee, Holdings or any of its Affiliates of any satellites with the primary
intent of being a source of Substitute Transponders or a Substitute Satellite or
as a spare satellite to be used for restoration or Continuity of Service in case
of a casualty event or any other inability of the Satellite to continue the
Satellite Mission, or (ii) any launch, lease or operation (or signing of any
binding contract to do so) by Lessee, Holdings or any of their respective
Affiliates of any satellites to assure Continuity of Service at the earlier of
(x) the then-expected end of the Satellite’s ability to continue to perform the
Satellite Mission or (y) the end of the Lease Term. At any time when any of
Lessee, Holdings or its Affiliates is proposing to launch, lease or operate
another satellite (or to sign any binding contract to do so), or upon reasonable
written request by Lessor, Lessee shall provide or cause to be provided an
Officer’s Certificate from Lessee and Holdings to Lessor stating that the
primary intent with respect to such other satellite is not to replace the
Satellite or Buyer’s Transponders (or the functionality provided by any of them)
before the end of the Satellite’s ability to continue to perform the Satellite
Mission. In the case of clause (ii) of this Section 13(c), Lessee shall deliver
to Lessor a written certification from an independent third party satellite
consultant chosen by Lessee and reasonably acceptable to Owner Participant that
in such consultant’s professional judgment, such satellite launch, lease or
operation (or signing of any binding contract to do so) by Lessee, Holdings or
any of their respective Affiliates is reasonably necessary or advisable to
assure the Continuity of Service described in clause (ii) of this Section 13(c),
which certification shall be definitive and binding on the parties hereto as to
the matter described in such clause (ii).

(d) For the avoidance of doubt, the parties acknowledge that as provided in
Section 11.07(a) of the Participation Agreement, violations of Section 13(a)(iv)
or Section 13(b) shall not result in a Default or Event of Default hereunder if
Lessee makes an Offer to Purchase or Refinance in accordance with Section 11.07
of the Participation Agreement, and complies with its obligations under
Section 11.07 of the Participation Agreement with respect to consummating any
transaction resulting from the acceptance of such offer.

SECTION 14. Reports.

(a) Condition and Operation. Lessor, Owner Participant and Indenture Trustee
shall have the right to obtain and, following any such request by any of them,
Lessee shall provide or request to be provided, information regarding the
condition of the Satellite and Buyer’s Transponders then subject to this Lease,
compliance by Lessee with Sections 7 and 9 and performance of Seller under the
Purchase Agreement (it being understood that information with respect to the
performance of Seller shall be limited to that made available pursuant to the
Purchase Agreement), and the absence of any Default or Event of Default or Event
of Loss, or event which with the passage of time or giving of notice or both
would become an Event of Loss. None of Lessor, Owner Participant or Indenture
Trustee shall have any duty to make any inquiry or incur any liability or
obligation by reason of not making any such inquiry.

(b) Liens. Lessee shall promptly (and in no event later than five (5) Business
Days) notify Lessor and Indenture Trustee after having obtained Actual Knowledge
of

 

35



--------------------------------------------------------------------------------

the attachment of any Lien which Lessee shall be obligated to discharge or
eliminate pursuant to Section 6 unless the same shall already have been removed
or discharged by Lessee.

(c) Compliance with Export Control Laws. All reports and information delivered
under this Lease (or other Operative Documents or XM Agreements) shall not
include information subject to Export Control Laws, including ITAR, unless
specifically requested in writing by the Person to which such report is to be
delivered, and provided, that, notwithstanding anything else in this Lease to
the contrary, all transfers of information between Lessor and Lessee shall be in
compliance with all Applicable Laws, including without limitation applicable
Export Control Laws, and the Lessee shall not be required to transfer any
information to Lessor unless and until compliance with applicable Export Control
Laws has been confirmed, and provided further, that, if Lessee is withholding
information from Lessor because of the need to comply with Export Control Laws
before transferring such information, Lessee shall notify Lessor of such
withholding. For the avoidance of confusion, Lessor acknowledges that any access
by them to, or involvement by them with, information, equipment or services
controlled under the Export Control Laws may raise additional regulatory
requirements, such as the need to register with the U.S. Department of State
under ITAR.

SECTION 15. Events of Default.

Each of the following events shall constitute an Event of Default (whether any
such event shall be voluntary or involuntary or come about or be effected by
operation of law or pursuant to or in compliance with any judgment, decree or
order of any court or any order, rule or regulation of any Governmental Body or
otherwise):

(a) Lessee shall fail to make any payment of Base Rent, Stipulated Loss Value or
EBO Amount, or of any amount due and payable in connection with Lessee’s
exercise of any purchase option under Section 19, when due and such failure
shall continue five (5) Business Days; or

(b) Lessee shall fail to make any other payment of Rent when due and such
failure shall continue fifteen (15) Business Days after written notice thereof
by Lessor (or Indenture Trustee); or

(c) Except to the extent otherwise constituting an Event of Default under
another clause of this Section 15 and other than with respect to any covenant of
Lessee set forth in Section 13.02(b) of the Participation Agreement, Lessee
shall fail to perform or observe in any material respect any covenant, condition
or agreement to be performed or observed by it under this Lease (other than
Section 9(a)), or any Guarantor shall fail to perform or observe in any material
respect any covenant, condition or agreement to be performed or observed by it
under the Participation Agreement or the Guarantee Agreement or Lessee, Seller,
XM or any Guarantor shall fail to perform or observe in any material respect any
other covenant, condition or agreement to be performed or observed by it under
any of the other Operative Documents or XM Agreement to which it is a party
(other than any such covenant, condition or agreement under the Tax
Indemnification Agreement); provided, however, an Event of Default shall not be
deemed to exist unless such failure, if capable of being cured, remains uncured
for a period of sixty (60) days after Lessee’s receipt of written notice thereof
from Lessor or Indenture Trustee;

 

36



--------------------------------------------------------------------------------

provided, however, that if such failure is capable of cure but cannot be cured
by payment of money and cannot be cured by diligent efforts within such sixty
(60) day period but such diligent efforts shall be properly commenced within the
cure period and Lessee is diligently pursuing, and shall continue to pursue
diligently, a remedy of such failure, the cure period shall be extended for an
additional period of time as may be necessary to cure, not to exceed an
additional sixty (60) days (and provided further, that in the case of a failure
to perform or observe the provisions of Section 13(b), which relate to certain
covenants in the Senior Notes Indenture, any applicable grace periods under the
Senior Notes Indenture shall run concurrently with, and shall not be additive
to, the cure periods set forth above); or

(d) any representation or warranty made by Lessee or Seller in any of the
Operative Documents or XM Agreement to which it is a party or in any written
statement, report, schedule, notice or other writing furnished by Lessee or
Seller in connection therewith (other than any representation or warranty under
the Tax Indemnification Agreement) shall prove to have been inaccurate at the
time made; provided, however, that if the representation or warranty was
originally made in good faith, an Event of Default shall not be deemed to exist
unless such inaccuracy materially adversely affects Lessee, the Satellite,
Buyer’s Transponders or the interests of Lessor, Owner Participant or Indenture
Trustee and if capable of being cured, remains uncured for a period of sixty
(60) days after receipt by Lessee of written notice from Lessor or Indenture
Trustee of such inaccuracy; provided, however, that if such Default cannot be
cured by payment of money and cannot be cured by diligent efforts within such
sixty (60)-day period but such diligent efforts shall be properly commenced
within the cure period and Lessee is diligently pursuing, and shall continue to
pursue diligently, a remedy of such failure, the cure period shall be extended
for an additional period of time as may be necessary to cure, not to exceed an
additional sixty (60) days; or

(e) the Guarantee Agreement shall cease to be valid and binding or in full force
or effect; or

(f) Lessee or any Guarantor shall consent to the appointment of, or taking of
possession by, a receiver, trustee, custodian or liquidator of itself or of
substantially all of its property, or shall fail to pay its debts generally as
they become due, or shall make a general assignment for the benefit of
creditors; or

(g) Lessee or any Guarantor shall file a voluntary petition in bankruptcy or a
voluntary petition or an answer seeking reorganization in a proceeding under any
applicable bankruptcy or insolvency laws (as now or hereafter in effect) or an
answer admitting the material allegations of a petition filed against such
Person in any such proceeding, or shall by voluntary petition, answer or
consent, seek relief under the provisions of any now existing or future
bankruptcy, insolvency or other, similar law providing for the liquidation,
reorganization or winding-up of corporations, or providing for an agreement,
composition, extension or adjustment with its creditors; or

(h) a receiver, trustee, liquidator or custodian of Lessee or any Guarantor for
a substantial part of its property shall be appointed by court order, or any
substantial part of its property shall be sequestered by court order, or a
petition shall be filed, or an involuntary case or other proceeding commenced,
against Lessee or any Guarantor under any

 

37



--------------------------------------------------------------------------------

bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction, whether now or hereafter in
effect, and such order shall remain in effect for more than sixty (60) days, or
such petition, case or proceeding shall not be dismissed within sixty (60) days
after filing; or

(i) Lessee shall fail to comply with its obligations to obtain and maintain
satellite in-orbit insurance to the extent required by Section 9(a) or make
alternative arrangements in accordance with Section 9(b); provided, that if at
any time the amount of such satellite in-orbit insurance obtained or maintained
by Lessee is equal to or greater than the amount of principal outstanding under
the Notes, together with accrued and unpaid interest thereon, but is less than
the Stipulated Loss Value at such time, at a time when Lessee is then required
to maintain (or cause to be maintained) such insurance under Section 9(a)(i) (an
“Equity Insurance Shortfall”), there shall be no Event of Default under this
Section 15(i) unless such Equity Insurance Shortfall shall have
continued for forty-five (45) days, which period shall be extended to one
hundred twenty (120) days if Lessee shall have provided a letter of credit from
an Eligible Bank or other surety arrangement reasonably acceptable to Owner
Participant prior to expiration of the initial forty-five (45) day period in an
amount equal to or greater than the amount of such Equity Insurance Shortfall;

(j) the occurrence and continuance of an Equity Wrap Event of Default where
Lessee fails to make an Equity Wrap Purchase to the extent required under
Section 10.01(g) of the Participation Agreement or fails to comply with its
obligations under Section 10.01 of the Participation Agreement in connection
with any such Equity Wrap Purchase; or

(k) the failure of Lessee to make an Offer to Purchase or Refinance when
required under Section 11.07 of the Participation Agreement or comply with its
obligations under Section 11.07 of the Participation Agreement with respect to
consummating any transaction resulting from the acceptance of such offer; or

(l) the failure of Lessee to make a Repurchase Offer when required under
Section 10.06 of the Participation Agreement or comply with its obligations
under Section 10.06 of the Participation Agreement with respect to consummating
any transaction resulting from the acceptance of such offer; or

(m) a default occurs under any mortgage, indenture or instrument under which
there may be issued or by which there may be secured or evidenced any
indebtedness for money borrowed by Lessee or any Guarantor (or the payment of
which is guaranteed by Lessee or any Guarantor), whether such indebtedness or
guarantee now exists, or is created after the date hereof, which default
(i) results in the acceleration of such indebtedness prior to its express
maturity or (ii) is caused by a failure to pay principal of, or interest or
premium, if any, on such indebtedness prior to the expiration of the grace
period provided in such Indebtedness on the date of such default (an
“Indebtedness Payment Default”) and, in each case, the principal amount of such
indebtedness, together with the principal amount of any other such indebtedness
under which there has been an Indebtedness Payment Default or the maturity of
which has been so accelerated, aggregates $25.0 million or more.

 

38



--------------------------------------------------------------------------------

SECTION 16. Remedies. Upon the occurrence of an Event of Default and at any time
thereafter so long as the same shall be continuing, Lessor may at its option
declare this Lease to be in default by a written notice to Lessee (provided,
that this Lease shall automatically be in default without the need for giving
any notice upon the occurrence of an Event of Default pursuant to Section 15(f),
Section 15(g) and Section 15(h)), and at any time thereafter, unless Lessee
shall have remedied all outstanding Events of Default prior to the commencement
of the exercise by Lessor of any of its remedies hereunder, Lessor may do one or
more of the following as Lessor in its sole discretion shall elect, to the
extent permitted by, and subject to compliance with any mandatory requirements
of, Applicable Law, including the receipt of any necessary prior Governmental
Authority approvals:

(a) Proceed by appropriate court action to recover damages for the breach of the
applicable representations, warranties or covenants of this Lease any breach of
any other Operative Document or XM Agreement constituting a breach of this
Lease; or

(b) Lessor by notice to Lessee specifying a payment date not less than sixty
(60) days from the date of such notice, may require Lessee to pay to Lessor, and
Lessee hereby agrees that it will pay to Lessor, on the payment date specified
in such notice, as liquidated damages for loss of a bargain, and not as a
penalty, and in lieu of any further payments of Base Rent hereunder, an amount
equal to the sum of (x) all unpaid Base Rent payable or which would have been
payable on or before the Casualty Payment Date immediately preceding the date of
payment specified in such notice, (or, if such specified date is a Casualty
Payment Date, all unpaid Base Rent which would have been payable on or before
such date), and (y) an amount equal to the Stipulated Loss Value for Buyer’s
Transponders calculated as of such Casualty Payment Date (unless such payment
date occurs on a Casualty Payment Date, in which case such Stipulated Loss Value
and such unpaid Base Rent shall be computed as of such Casualty Payment Date),
plus any applicable Premium Amount (including as a result of an Event of Default
resulting from a failure to purchase Buyer’s Transponders where the purchase
price therefor would have included the Premium Amount) together with interest,
if any, at the Applicable Overdue Rate on the amount of such Base Rent and
Stipulated Loss Value (and Premium Amount, if any) from the date as of which
such Stipulated Loss Value (and Premium Amount, if any) is computed until the
date of actual payment (collectively, the “Damages”). In addition, on such
payment date Lessee shall pay any unpaid Supplemental Rent. Upon such payment to
Lessor, Lessor shall, without recourse or warranty (except as to the absence of
Owner Participant Liens and Lessor Liens) and without further act, except as
required by the applicable rules or regulations of any Governmental Body, be
deemed to have transferred to Lessee all of Lessor’s right, title and interest
in and to Buyer’s Transponders in as-is, where-is condition and shall, at
Lessee’s expense, execute and deliver to Lessee such bills of sale and other
documents and instruments as Lessee shall reasonably request to evidence (on the
public record or otherwise) such transfer and the vesting of all Lessor’s right,
title and interest in and to Buyer’s Transponders in Lessee, free and clear of
all right, title and interest of Lessor, and free and clear of Lessor’s Liens,
Owner Participant Liens and the Lien of the Indenture, and the Lease Term shall
end; or

(c) Lessor or its agent may, subject to any required approval of any
Governmental Body, sell Buyer’s Transponders at public or private sale, as
Lessor may

 

39



--------------------------------------------------------------------------------

determine, or otherwise may dispose of, hold, use, operate, keep idle, lease
(whether for a period greater or less than the balance of what would have been
the Basic Term or the Renewal Term, as the case may be) to others Buyer’s
Transponders, all on such terms and conditions and at such place or places as
Lessor may determine and all free and clear of any rights of Lessee and of any
claim of Lessee, in equity, at law or by statute, whether for loss or damage or
otherwise and Lessee shall use its reasonable best efforts to obtain or assist
Lessor in obtaining, any necessary regulatory approvals for Lessor to take any
action pursuant to this Section 16(c); provided, however, that (i) if Lessor or
its agent shall sell Buyer’s Transponders, Lessee’s obligation to pay Base Rent
with respect to Buyer’s Transponders for any period after the date of such sale
shall terminate and Buyer’s Transponders shall cease to be subject to this Lease
from and after the date of such sale, and (ii) Lessee’s obligation to pay Base
Rent for any period with respect to which Buyer’s Transponders shall have been
leased shall be reduced (but shall not be less than zero) by the net proceeds,
if any, received by Lessor from leasing Buyer’s Transponders to, or otherwise
permitting its use by, any Person other than Lessee fairly attributable to all
or any portion of such period. In the event Lessor shall have sold Buyer’s
Transponders pursuant to this Section 16(c) (and prior thereto shall not have
exercised its rights under Section 16(d) hereof), Lessor may demand that Lessee
pay Lessor and Lessee shall pay to Lessor, as liquidated damages for the loss of
a bargain and not as a penalty, in lieu of all Base Rent due after the date on
which such sale occurs, an amount equal to the sum of (A) all unpaid Base Rent
payable or which would have been payable on or before the Casualty Payment Date
next succeeding the date on which the sale occurs (unless such sale occurs on a
Casualty Payment Date, in which case Base Rent shall be computed as of such
Casualty Payment Date) plus (B) the amount, if any, by which the Stipulated Loss
Value (together with the Premium Amount, if any) for Buyer’s Transponders,
computed as of the Casualty Payment Date immediately following the date on which
such sale occurs (unless such sale occurs on a Casualty Payment Date, in which
case as of such Casualty Payment Date), exceeds the net proceeds of such sale
(together with interest, if any, at the Applicable Overdue Rate on the amount of
such Base Rent and excess from the Casualty Payment Date as of which such
Stipulated Loss Value (together with the Premium Amount, if any) is computed
until the date of actual payment); or

(d) Whether or not Lessor shall have exercised, or shall thereafter at any time
exercise, any of its rights under this Section 16 (other than a sale under
Section 16(c) hereof), Lessor may, at any time prior to the time that Buyer’s
Transponders shall have been sold or leased by Lessor pursuant to Section 16(c)
hereof, by written notice to Lessee requesting that the Fair Market Sales Value
or Fair Market Rental Value of Buyer’s Transponders be determined, demand that
Lessee pay to Lessor, and Lessee shall pay to Lessor on the first Casualty
Payment Date occurring at least ten (10) days after the determination of such
Fair Market Sales Value or Fair Market Rental Value, as the case may be, each
determined on an as is, where is basis, as the case may be, as liquidated
damages for loss of a bargain and not as a penalty (in lieu of all payments of
Base Rent with respect to Buyer’s Transponders becoming due for periods after
the payment date), an amount equal to the sum of (A) all unpaid Base Rent due on
or before such Casualty Payment Date and (B) whichever of the following amounts
Lessor, in its sole discretion, shall specify in such notice (together with
interest on such amount at the Applicable Overdue Rate from the scheduled
payment date to the date of actual payment): (x) an amount equal to the excess,
if any, of the Stipulated Loss Value (together with the Premium Amount, if any),
computed as of such Casualty Payment Date, over the Fair Market

 

40



--------------------------------------------------------------------------------

Rental Value for Buyer’s Transponders, valued on an as is, where is basis for
the remainder of the Interim Term and the Basic Term or the remainder of the
Renewal Term, as the case may be, after discounting such Fair Market Rental
Value monthly (effective on the Rent Payment Dates) to present value as of the
scheduled payment date at the rate of interest equal to the Applicable Overdue
Rate; (y) an amount equal to the excess, if any, of such Stipulated Loss Value
(together with the Premium Amount, if any) as of such Casualty Payment Date over
the Fair Market Sales Value of Buyer’s Transponders valued on an as is, where is
basis or (z) an amount equal to the excess, if any, of (A) the present value
computed as of such Casualty Payment Date of all installments of Base Rent for
the remainder of the Interim Term and Basic Term or Base Rent for the remainder
of the Renewal Term, as the case may be, discounted semi-annually (effective on
the Rent Payment Dates) to present value as of the scheduled payment date at the
rata of interest equal to the Applicable Overdue Rate over (B) the present
value, computed as of such Casualty Payment Date, of the Fair Market Rental
Value of Buyer’s Transponders for the remainder of the Interim Term and the
Basic Term or of the Renewal Term, as the case may be, discounted semi-annually
(effective on the Rent Payment Dates) to present value as of the scheduled
payment date at the rate of interest equal to the Applicable Overdue Rate.

All determinations of Fair Market Sales Value and Fair Market Rental Value
pursuant to this Section 16 shall be determined pursuant to the Appraisal
Procedure. No termination of this Lease, in whole or in part, or exercise of any
remedy under this Section 16 shall, except as specifically provided herein,
relieve Lessee of any of its liabilities and obligations hereunder, all of which
shall survive such termination, repossession or exercise of remedy. In addition,
Lessee shall be liable for any and all unpaid Supplemental Rent due hereunder
before, after or during the exercise of any of the foregoing remedies, including
all reasonable legal fees and other costs and expenses reasonably incurred by
Lessor, Owner Participant or Indenture Trustee by reason of the occurrence of
any Event of Default or the exercise of Lessor’s remedies with respect thereto.
At any sale of Buyer’s Transponders or any part thereof pursuant to this
Section 16, Lessor, Owner Participant or Indenture Trustee may bid for and
purchase such property.

If Lessee has been provided prior notice of any sale, lease or other disposition
of Buyer’s Transponders, Lessee shall cease to have the legal right to access
any of Buyer’s Transponders at the time when such sale, lease or other
disposition of Buyer’s Transponders has occurred in accordance with
Section 16(c) above. If Lessee has not received such prior notice of such sale,
lease or other disposition, Lessee shall cease to have the legal right to access
any of Buyer’s Transponders upon 24 hours notice of such sale, lease or other
disposition from Lessor.

To the extent permitted by, and subject to the mandatory requirements of,
Applicable Law, and except as otherwise specifically provided for in this Lease,
each and every right, power and remedy herein specifically given to Lessor or
otherwise in this Lease shall be cumulative and shall be in addition to every
other right, power and remedy herein specifically given or now or hereafter
existing at law, in equity or by statute, and each and every right, power and
remedy whether specifically herein given or otherwise existing may be exercised
from time to time and as often and in such order as may be deemed expedient by
Lessor, and the exercise or the beginning of the exercise of any power or remedy
shall not be construed to be a waiver of the right to exercise at the same time
or thereafter any other right, power or remedy. No delay or omission by Lessor
in the exercise of any right, remedy or power or in the pursuit of any remedy

 

41



--------------------------------------------------------------------------------

shall impair any such right, remedy or power or be construed to be a waiver of
any default on the part of Lessee or to be an acquiescence therein. No express
or implied waiver by Lessor of any Event of Default shall in any way be, or be
construed to be, a waiver of any future or subsequent Event of Default.

Except to the extent provided for by the express terms of this Lease, each of
Lessor and Indenture Trustee and any Person claiming through either of them,
waives and agrees not to claim any amount under this Section 16 or otherwise
under this Lease in respect of incidental or consequential damages incurred by
it.

SECTION 17. Right to Perform for Lessee. If Lessee shall fail to make any
payment of Rent to be made by it hereunder or shall fail to perform or comply
with any of its other representations, warranties, covenants and other
agreements contained herein or in the Purchase Agreement relating to Buyer’s
Transponders, Lessor or Owner Participant may (but shall not have any duty to do
so) itself make such payment or perform or comply with such agreement or to cure
such failure; provided that nothing contained in this Section 17 shall be deemed
to expand in any way the rights of Lessor or Owner Participant under Section 16
of the Indenture. The amount of any such payment and the amount of the
reasonable expenses of Lessor and Owner Participant incurred in connection with
such payment or the performance of or compliance with such agreement, as the
case may be, together with interest thereon at the Overdue Rate, shall be deemed
Supplemental Rent, payable by Lessee upon demand.

SECTION 18. Notice of Purchase; Renewal.

(a) Notice of Purchase or Renewal. Not less than eighteen (18) months prior to
the expiration of the Basic Term or Renewal Term, as applicable (the “Final
Notice Expiration Date”), Lessee shall give Lessor notice (the “Final Notice”)
of whether Lessee will (i) purchase Buyer’s Transponders pursuant to
Section 19(a)(i), or (ii) (in the case of a Final Notice given during the Basic
Term only) renew this Lease for the Renewal Term pursuant to Section 18(b).

If Lessee does not elect to so renew or purchase, or shall fail timely to
deliver the Final Notice, then Lessee shall be deemed not to have elected to
renew this Lease or purchase Buyer’s Transponders at the expiration of the
Lease. The notice requirements of this Section 18(a) shall not apply to Lessee’s
right to purchase Buyer’s Transponders pursuant to Sections 19(a)(ii) or
19(a)(iii).

(b) Fair Market Value Renewal Option. If Lessee delivers the Final Notice set
forth in Section 18(a) above stating that it will renew the Lease in whole or in
part, and so long as no Payment Default, Bankruptcy Default or Event of Default
has occurred and is continuing at the end of the Basic Term, this Lease shall be
renewed at a Base Rent equal to the Fair Market Rental Value of Buyer’s
Transponders (as determined pursuant to the most recent Subsequent Appraisal)
and payable in accordance with Section 18(d), below (“Fair Market Value Renewal
Rent”).

(c) Renewal Term. The “Renewal Term” shall be a period of three (3) years. At
the end of the Basic Term, if Lessee has timely elected to renew this Lease,
then the

 

42



--------------------------------------------------------------------------------

terms and conditions of this Lease shall continue in full force and effect
during the Renewal Term, except that (x) Lessee shall pay Lessor Base Rent for
Buyer’s Transponders in the amount of the Fair Market Value Renewal Rent, and
(y) the Stipulated Loss Values applicable during such Renewal Term shall
initially be the greater of (i) the Fair Market Sales Value (determined pursuant
to such Subsequent Appraisal) of Buyer’s Transponders as of the beginning of the
Renewal Term and (ii) 20% of Lessor’s Cost, and, on each Casualty Payment Date
during the Renewal Term, shall decline on a straight line basis by an amount per
Casualty Payment Date obtained by dividing (A) the difference between (1) the
greater of (i) the Fair Market Sales Value of Buyer’s Transponders as of the
beginning of the Renewal Term and (ii) 20% of Lessor’s Cost and (2) the
estimated Fair Market Sales Value of Buyer’s Transponders as of the end of the
Renewal Term (determined pursuant to such Subsequent Appraisal) by (B) the
number of months in the Renewal Term.

(d) Renewal Rent. At the end of the Basic Term, if Lessee shall have timely
elected to renew this Lease as aforesaid and if (unless otherwise agreed by
Lessor) no Payment Default, Bankruptcy Default or Event of Default shall then
exist and be continuing, Lessee and Lessor shall execute a lease supplement
hereto in form and substance reasonably satisfactory to Lessor and Lessee to
evidence such renewal. Such lease supplement shall provide for the monthly
payment of Base Rent for the Renewal Term, with a final installment on the last
day of the Renewal Term, payable in each case in arrears, in accordance with the
aforesaid determinations of Base Rent and shall provide for Stipulated Loss
Values for Buyer’s Transponders covered thereby with respect to the Renewal Term
determined as aforesaid. The installments of Base Rent during the Renewal Term
shall be equal in amount. All other terms of the Operative Documents and the XM
Agreements shall continue in effect during each such Renewal Term in accordance
with the provisions thereof and to the extent provided therein, except as
otherwise expressly provided in this Lease.

SECTION 19. Purchase Options.

(a) Purchase Option Events. So long as no Bankruptcy Default or any Event of
Default under Section 15(a) or (b) has occurred and is continuing, Lessee shall
have the right to purchase:

(i) if Lessee timely delivers the Final Notice contemplated by clause (i) of the
first paragraph of Section 18(a) (stating that it will purchase Buyer’s
Transponders), Buyer’s Transponders on the expiration date of the Basic Term or
the Renewal Term at a purchase price equal to the Basic Term Buyout Amount or
the Renewal Term Buyout Amount, as applicable;

(ii) Buyer’s Transponders on the EBO Date at a purchase price equal to the EBO
Amount; and

(iii) in the event of a Regulatory Event of Loss, Buyer’s Transponders on a
Casualty Payment date set by Lessee within the ninety (90) day period after
receiving a Regulatory Event of Loss Certificate (or such earlier Casualty
Payment Date (not less than thirty (30) days following such receipt) as is
necessary to avoid imposition of the material

 

43



--------------------------------------------------------------------------------

burden giving rise to such Regulatory Event of Loss) for an amount equal to the
Stipulated Loss Value of Buyer’s Transponders as of the Casualty Payment Date
preceding the purchase date.

(b) Notice of Election; Manner of Purchase; Transfer After Purchase.

(i) In order to exercise its right to purchase Buyer’s Transponders pursuant to
Section 19(a)(ii), Lessee shall, at least ninety (90) (but not more than 360)
days prior to the EBO Date, give irrevocable notice to Lessor and Indenture
Trustee in writing stating that Lessee will purchase Buyer’s Transponders
pursuant to Section 19(a)(ii). In order to exercise its right to purchase
Buyer’s Transponders pursuant to Section 19(a)(iii), Lessee shall, within ninety
(90) after receiving a Regulatory Event of Loss Certificate, give irrevocable
notice to Lessor and Indenture Trustee in writing stating that Lessee will
purchase Buyer’s Transponders pursuant to Section 19(a)(iii).

(ii) In connection with a purchase by Lessee of Buyer’s Transponders pursuant to
Section 19(a), on the date of purchase, Lessee shall pay the purchase price for
Buyer’s Transponders, together with (A) all unpaid Base Rent due as of the date
of such purchase, (B) any unpaid Supplemental Rent accrued or due as of such
purchase date, (C) all reasonable out-of-pocket costs and expenses of the
Lessor, Owner Participant, Owner Participant Guarantor and, for so long as the
Indenture shall remain in effect, Indenture Trustee and (D) any applicable
Premium Amount. Upon receipt of the payments set forth in the preceding
sentence, Lessor shall transfer all right, title and interest of Lessor in and
to Buyer’s Transponders, as is and where is, to Lessee, free and clear of Lessor
Liens and Owner Participant Liens, but otherwise without warranty, and Lessor
shall execute and deliver to Lessee, at Lessee’s reasonable expense, a bill of
sale or assignment and such other instruments, documents and opinions as Lessee
may reasonably request to evidence the valid consummation of such transfer and
shall take, at Lessee’s expense, such actions under Section 10 of the Indenture
as Lessee may reasonably request.

(c) Assumption of Notes. Notwithstanding the provisions of Sections 19(a),
Section 19(b) and Section 7(e) and subject to compliance with Section 2.11 of
the Indenture, in connection with a purchase by Lessee of Buyer’s Transponders
pursuant to Section 19(a)(ii), Section 19(a)(iii) or Section 7(e) (following an
acceptance of Lessee’s offer to purchase Buyer’s Transponders under clause
(x)(B) or (xi) of the second paragraph of Section 7(e)), Lessee may elect, by
giving notice of such election in its notice given pursuant to Section 19(b)
hereof, to assume on a full recourse basis the Notes and all of the Owner
Trustee’s obligations under the Indenture; provided, however that following such
assumption, Buyer’s Transponders shall remain subject to the Lien of the
Indenture or of a separate indenture similar to the Indenture as described in
Section 2.11 of the Indenture; provided, further, that the Guarantors shall
irrevocably and unconditionally guarantee Lessee’s obligations under such
separate indenture and the Notes assumed by Lessee in substantially the same
form as the Guarantee Agreement. The obligation of Lessee to pay the purchase
price pursuant to the applicable clause of Section 19(a) or Section 7(e), as the
case may be, shall be satisfied by such assumption of the Notes to the extent of
the outstanding principal amount of the Notes so assumed (after the payment by
Lessee of (i) any unpaid Base Rent due as of the date such purchase is
consummated and (ii) any unpaid Supplemental Rent accrued or due as of such
date), by complying with the provisions of this Lease, the Participation
Agreement and the Indenture applicable to such

 

44



--------------------------------------------------------------------------------

assumption of the Notes and by taking all such other acts as are reasonably
necessary to permit such assumption of the Notes by Lessee.

(d) Credit Support for Buyout Amount. If (i) Lessee timely delivers the Final
Notice contemplated by clause (i) of the first paragraph of Section 18(a)
(stating that it will purchase Buyer’s Transponders) and (ii) Lessee is not
Investment Grade on the date the Final Notice is delivered, Lessee shall provide
credit support and/or collateral arrangements in accordance with Section 10.05
of the Participation Agreement. For the avoidance of doubt, Lessee shall not be
required to comply with this Section 19(d) if Lessee elects to purchase Buyer’s
Transponders pursuant to Section 19(a)(ii).

SECTION 20. Further Assurances; Default Notice; Subsequent Appraisal.

(a) Further Assurances. Lessee, at its reasonable expense, shall promptly and
duly execute and deliver to Lessor, Owner Participant and Indenture Trustee such
documents and assurances and take such further action as Lessor (or Indenture
Trustee) may from time to time reasonably request in order to carry out more
effectively the intent and purpose of this Lease, the other Operative Documents
and the XM Agreements and to establish and protect the rights and remedies
created or intended to be created in favor of Lessor hereunder and thereunder,
to establish, perfect (to the extent practicable, in the case of Buyer’s
Transponders), and maintain Lessor’s right, title and interest in and to Buyer’s
Transponders and the Indenture Estate and, for the benefit of Indenture Trustee,
the lien and security interest in the Indenture Estate provided for in the
Indenture, subject to no Lien other than Permitted Liens, including, without
limitation, if requested by Lessor, Owner Participant or Indenture Trustee, at
the expense of Lessee, the recording or filing of appropriate memoranda hereof,
or of such financing statements or other documents with respect hereto as any of
Lessor, Owner Participant or Indenture Trustee may from time to time reasonably
request, and Lessor agrees promptly to execute and deliver such of the foregoing
financing statements or other documents as may require execution by Lessor and
to the extent permitted by Applicable Laws, Lessee hereby authorizes any such
financing statements to be filed without the necessity of signature by Lessee;
provided, however, no counterparts hereof shall be filed, unless Lessor or
Indenture Trustee (at the direction of the Majority Interest of Noteholders)
shall determine that it is advisable, in the reasonable opinion of the counsel
of Lessor (or counsel to Owner Participant, on Lessor’s behalf) or in the
reasonable opinion of Indenture Trustee (at the direction of the Majority
Interest of Noteholders), as the case may be, to file such counterpart in order
to protect its interest under this Lease; then, upon thirty (30) days’ prior
notice and delivery to Lessee of such opinion of counsel of Lessor (or Owner
Participant) or the written request of Indenture Trustee, as the case may be,
Lessor (or Owner Participant) or Indenture Trustee (at the direction of the
Majority Interest of Noteholders), as the case may be, may (but shall, in the
case of the Indenture Trustee, have no obligation to do so) file or cause to be
filed such counterpart.

(b) Notice of Default. Promptly (but in no event later than five (5) days) after
obtaining Actual Knowledge of the occurrence or existence of any Default or
Event of Default, Lessee shall so notify Lessor (and Indenture Trustee) and set
forth in reasonable detail the circumstances surrounding such Default or Event
of Default and shall specify what actions Lessee has taken or intends to take to
cure such Default or Event of Default.

 

45



--------------------------------------------------------------------------------

(c) Subsequent Appraisal. No earlier than one-hundred-eighty (180) days nor
later than one-hundred-twenty (120) days prior to the date by which the Final
Notice must be given (if given) during the Basic Term, Lessee shall have the
option to initiate the Appraisal Procedure, and at Lessee’s cost and expense, to
cause an appraisal of Buyer’s Transponders to determine, as appropriate, the
remaining economic useful life, residual value and the Fair Market Sales Value
of Buyer’s Transponders as of the end of the Basic Term and any other items
reasonably required by Owner Participant. In addition, no earlier than
one-hundred-eighty (180) days nor later than one-hundred-twenty (120) days prior
to the date by which the Final Notice must be given (if given) during the
Renewal Term, Lessee shall have the option to initiate the Appraisal Procedure,
and at Lessee’s cost and expense, to cause an appraisal of Buyer’s Transponders
to be performed to determine the Fair Market Rental Value and the Fair Market
Sales Value of Buyer’s Transponders as of the end of the Renewal Term. Any
appraisal pursuant to this Section 20(c) shall be deemed a “Subsequent
Appraisal.”

SECTION 21. Indenture Estate as Security for Lessor’s Obligations to Indenture
Trustee.

(a) In order to secure the indebtedness evidenced by the Notes and all
obligations secured by the Indenture, Lessor provides in the Indenture, among
other things, for the assignment (to the extent provided therein) by Lessor to
Indenture Trustee of all of Lessor’s right, title and interest in and to this
Lease and for the creation of a Lien and security interest to the extent
permitted by Applicable Laws in favor of Indenture Trustee for the benefit of
the Noteholders in and to the Indenture Estate as described in the granting
clauses of the Indenture. Lessee hereby (i) consents to such assignment pursuant
to the terms of the Indenture, and (ii) agrees to pay directly to Indenture
Trustee for so long as the Lien of the Indenture shall remain in effect and
thereafter to Lessor, all amounts (other than Excepted Payments) due and to
become due to or for the account of Lessor and payable by Lessee hereunder or
under any other Operative Document or XM Agreement to which Lessee in any
capacity is a party which have been assigned or required to be assigned to
Indenture Trustee pursuant to the Indenture or this Lease. Lessee acknowledges
that, so long as any Notes are outstanding, all rights of Lessor under this
Lease shall be exercised only by the Indenture Trustee, as assignee of Lessor’s
rights under this Lease pursuant to the Indenture, subject, however, to
Sections 13.1 and 16.4 of the Indenture and subject to Lessor’s rights in
respect of Excepted Payments. Lessor agrees that it shall not otherwise assign
or convey its right, title and interest in and to this Lease or Buyer’s
Transponders, except as expressly permitted by and subject to the provisions of
this Lease, the Participation Agreement, the Trust Agreement and the Indenture.

(b) Notwithstanding anything to the contrary hereinabove, Indenture Trustee’s
rights under the Purchase Agreement shall be subject to the same limitations as
those of Lessor as set forth in Section 5(b)(ii) and (iii) of this Lease and
notwithstanding the assignment of the Lease described in Section 21(a), the
obligations of Lessor to Lessee under this Lease shall remain in full force and
effect.

SECTION 22. Counterparts; Uniform Commercial Code.

This Lease and each lease supplement hereto may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an

 

46



--------------------------------------------------------------------------------

original, but all such counterparts shall together constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Lease Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Lease Agreement. To the extent, if any, that this
Lease constitutes tangible chattel paper (as such term is defined in the Uniform
Commercial Code as in effect in any applicable jurisdiction), any third parties
are hereby notified, in accordance with the cover page of this Lease Agreement,
that any and all rights of Lessor hereunder have been transferred to Indenture
Trustee, and any purchase of this Lease would violate the rights of Indenture
Trustee.

SECTION 23. Notices.

Unless otherwise specifically provided herein, any notice, request or other
communication hereunder shall be in writing and shall be deemed duly given or
made when sent in accordance with Section 13.03 of the Participation Agreement.

SECTION 24. Miscellaneous.

(a) Severability. Any provision of this Lease which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or of any provision in any other Operative Document
or XM Agreement, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The provisions of this Lease shall remain valid and
enforceable notwithstanding the invalidity, unenforceability, impossibility or
illegality of performance of any other Operative Document or XM Agreement.

(b) Amendment. Neither this Lease nor any of the terms hereof may be terminated,
amended, supplemented, waived or modified orally, but only by an instrument in
writing signed by the party against which the enforcement of the termination,
amendment, supplement, waiver or modification is sought and, unless and until
Lessee and Lessor shall have received written notice from Indenture Trustee that
the Lien of the Indenture on the Indenture Estate has been released by Indenture
Trustee, no amendment, supplement or waiver by Lessor or Lessee shall be
effective without the written consent of Indenture Trustee, except as expressly
provided in the Indenture.

(c) Headings, etc. The Table of Contents and headings of the various Sections of
this Lease are for convenience of reference only and shall not modify, define or
limit any of the terms or provisions hereof.

(d) Successors and Assigns. This Lease shall be binding upon and inure to the
benefit of Lessor and Lessee and their respective successors and permitted
assigns.

(e) Governing Law.

(i) This Lease has been delivered in, and shall in all respects be governed by,
and construed in accordance with, the laws of the State of New York applicable
to agreements made and to be performed entirely within such State.

 

47



--------------------------------------------------------------------------------

(ii) Each party hereto hereby irrevocably agrees, accepts and submits itself to
the non-exclusive jurisdiction of the courts of the State of New York in the
city and county of New York and of the United States District Court for the
Southern District of New York, in connection with any legal action, suit or
proceeding with respect to any matter relating to or arising out of or in
connection with this Lease, any other Operative Document or any XM Agreement.

(iii) Each party hereto hereby irrevocably consents and agrees to the service of
any and all legal process, summons, notices and documents out of any of the
aforementioned courts in any such suit, action or proceeding, which service may
be made by mailing copies thereof by registered or certified mail, postage
prepaid, at the address set forth in Schedule I or II of the Participation
Agreement, as applicable, or at such other address as such party has specified
in a notice in accordance with Section 13.03 of the Participation Agreement (the
parties agree that such service will become effective five (5) Business Days
after such mailing). Each party hereto hereby agrees that service upon it, or
any of its agents, in each case in accordance with this Section 24(e)(iii),
shall constitute valid and effective personal service upon such party, and each
party hereto hereby agrees that the failure of any of its agents to give any
notice of such service to any such party shall not impair or affect in any way
the validity of such service on such party or any judgment rendered in any
action or proceeding based thereon. Nothing herein shall affect the right of any
party to service of process in any other manner permitted by Applicable Law or
to commence legal proceedings or to proceed against any other party in any
jurisdiction other than that specified above.

(iv) To the extent that any party hereto has or hereafter may acquire any
immunity from jurisdiction of any of the above-named courts or from any legal
process therein, with respect to itself or its property, such party hereby
irrevocably waives, to the extent permitted by Applicable Law, such immunity,
and each party hereto hereby irrevocably waives, to the extent permitted by
Applicable Law, and agrees not to assert, by way of motion, as a defense, or
otherwise, in any legal action or proceeding brought hereunder in any of the
above-named courts, (A) the defense of sovereign immunity, (B) that it or any of
its property is immune from the above described legal process or (C) that such
action or proceeding is brought in an inconvenient forum, that venue for the
action or proceeding is improper or that this Lease or any other Operative
Document or any XM Agreement may not be enforced in or by such courts.

(v) EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION IN ANY COURT IN ANY JURISDICTION BASED UPON OR ARISING
OUT OF OR RELATING TO THIS LEASE, ANY OTHER OPERATIVE DOCUMENT OR ANY XM
AGREEMENT.

(f) Limitation of Liability of the Trust Company. It is understood and agreed
that, except as otherwise expressly provided herein or in the Trust Agreement or
the Indenture, Owner Trustee is entering into this Lease solely in its capacity
as trustee as provided in the Trust Agreement and not in its individual capacity
and in no case whatsoever will it be liable or accountable in its individual
capacity for any of the statements, representations, warranties, agreements or
obligations of Owner Trustee hereunder, or for any loss in respect

 

48



--------------------------------------------------------------------------------

thereof, as to all of which the parties agree to look solely to the Lessor
Estate; provided, that nothing in this Section 24(f) shall be deemed to limit in
scope or substance the personal liability of Trust Company (i) to Owner
Participant as expressly set forth in the Trust Agreement, (ii) in respect of
the representations, warranties and agreements of Trust Company expressly made
as such herein or in any other Operative Document to which it is a party, and
(iii) for the consequences of its own gross negligence, willful misconduct, and,
in receiving, handling or remitting of funds only, its willful misconduct or
simple negligence as a trustee.

(g) Survival. All provisions of this Lease (or portions thereof) which by their
terms are to be performed after termination of this Lease, or which by their
terms survive such termination, shall survive and shall not terminate upon
termination of this Lease.

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have each caused this Lease Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the day and year first above written.

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual capacity
but solely as Owner Trustee, Lessor. Owner Trustee is entering into this Lease
Agreement as the trustee, under the Trust Agreement, of Satellite Leasing Trust
(702-4), LLT, (the “Trust”), and by Owner Trustee’s signature hereto, the Trust
is made a party hereto. Each of the rights, obligations, representations and
warranties of Owner Trustee hereunder shall be deemed to be rights, obligations,
representations and warranties of the Trust. Each action to be performed by
Owner Trustee hereunder shall be performed by Owner Trustee as trustee of the
Trust.

 

By:           /s/  

Name:

Title:

 

XM SATELLITE RADIO INC., as Lessee By:           /s/    Joseph J. Euteneuer  

Name: Joseph J. Euteneuer

Title: EVP, CFO